Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 1 of 76 PageID# 16499




                             Elhady Plaintiffs
                              MSJ Exhibit 84
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 2 of 76 PageID# 16500




                                         FBI/TSC PRIVILEGE LOG
                                ANAS ELHADY ET AL. v. KABLE, et al.,
                                  CIVIL ACTION NO. 16-375 (E.D. VA.)


DOCUMENT          PAGES   DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                 PRIVILEGES
TSCA0001          2       5/13/2013             Addendum to the NDIU   LEP, SSI, SSP   This document includes a detailed,
                                                Standard Operating                     comprehensive discussion of watchlisting
                                                Procedure Operations                   policies and processes that would provide
                                                Manual                                 valuable insight to terrorist adversaries.

                                                                                       The disclosure of this sensitive law
                                                                                       enforcement information would impede or
                                                                                       impair the effectiveness of an investigative
                                                                                       technique, method or procedure
                                                                                       and/or could cause harm to, impede,
                                                                                       impair, or hinder an investigation and/or an
                                                                                       investigative interest of the FBI.

                                                                                       This document contains information
                                                                                       subject to the protections of Sensitive
                                                                                       Security Information, pursuant to 49
                                                                                       U.S.C. § 114(r), including but not limited
                                                                                       to security information related to security
                                                                                       screening and/or watchlisting procedures;
                                                                                       it will be referred to TSA for review, as
                                                                                       appropriate.

                                                                                       This document contains information that is
                                                                                       subject to an assertion of the state secrets
                                                                                       privilege because its disclosure reasonably
                                                                                       could be expected to harm national

                                                                                                                                      1
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 3 of 76 PageID# 16501



DOCUMENT          PAGES   DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                 PRIVILEGES
                                                                                       security, including by harming the
                                                                                       Government’s ability to detect and prevent
                                                                                       terrorist attacks, revealing intelligence
                                                                                       sources and methods, and/or disrupting
                                                                                       relations with foreign governments.
TSCA0002          2       5/29/2013             Addendum to the NDIU   LEP, SSI, SSP   This document includes a detailed,
                                                Standard Operating                     comprehensive discussion of watchlisting
                                                Procedure Operations                   policies and processes that would provide
                                                Manual                                 valuable insight to terrorist adversaries.

                                                                                       The disclosure of this sensitive law
                                                                                       enforcement information would impede or
                                                                                       impair the effectiveness of an investigative
                                                                                       technique, method or procedure
                                                                                       and/or could cause harm to, impede,
                                                                                       impair, or hinder an investigation and/or an
                                                                                       investigative interest of the FBI.

                                                                                       This document contains information
                                                                                       subject to the protections of Sensitive
                                                                                       Security Information, pursuant to 49
                                                                                       U.S.C. § 114(r), including but not limited
                                                                                       to security information related to security
                                                                                       screening and/or watchlisting procedures;
                                                                                       it will be referred to TSA for review, as
                                                                                       appropriate.

                                                                                       This document contains information that is
                                                                                       subject to an assertion of the state secrets
                                                                                       privilege because its disclosure reasonably
                                                                                       could be expected to harm national
                                                                                       security, including by harming the
                                                                                       Government’s ability to detect and prevent
                                                                                       terrorist attacks, revealing intelligence

                                                                                                                                      2
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 4 of 76 PageID# 16502



DOCUMENT          PAGES   DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                 PRIVILEGES
                                                                                       sources and methods, and/or disrupting
                                                                                       relations with foreign governments.
TSCA0003          131     02/17/2014            TSC-Nominations and    LEP, SSI, SSP   This document includes a detailed,
                                                Data Integrity Unit                    comprehensive discussion of watchlisting
                                                (NDIU)                                 policies and processes that would provide
                                                Operations Manual,                     valuable insight to terrorist adversaries.
                                                Appendix 1
                                                                                       The disclosure of this sensitive law
                                                                                       enforcement information would impede or
                                                                                       impair the effectiveness of an investigative
                                                                                       technique, method or procedure and/or
                                                                                       could cause harm to, impede, impair, or
                                                                                       hinder an investigation and/or an
                                                                                       investigative interest of the FBI.

                                                                                       This document contains information
                                                                                       subject to the protections of Sensitive
                                                                                       Security Information, pursuant to 49
                                                                                       U.S.C. § 114(r), including but not limited
                                                                                       to security information related to security
                                                                                       screening and/or watchlisting procedures;
                                                                                       it will be referred to TSA for review, as
                                                                                       appropriate.

                                                                                       This document contains information that is
                                                                                       subject to an assertion of the state secrets
                                                                                       privilege because its disclosure reasonably
                                                                                       could be expected to harm national
                                                                                       security, including by harming the
                                                                                       Government’s ability to detect and prevent
                                                                                       terrorist attacks, revealing intelligence
                                                                                       sources and methods, and/or disrupting
                                                                                       relations with foreign governments.



                                                                                                                                      3
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 5 of 76 PageID# 16503



DOCUMENT          PAGES   DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                 PRIVILEGES
TSCA0004          7       2/17/2014             TSC-Nominations and    LEP, SSI, SSP   This document includes a detailed,
                                                Data Integrity Unit                    comprehensive discussion of watchlisting
                                                (NDIU)                                 policies and processes that would provide
                                                Standard Operating                     valuable insight to terrorist adversaries.
                                                Procedure (SOP)
                                                Operations Manual                      The disclosure of this sensitive law
                                                (OM), Appendix 1                       enforcement information would impede or
                                                                                       impair the effectiveness of an investigative
                                                                                       technique, method or procedure
                                                                                       and/or could cause harm to, impede,
                                                                                       impair, or hinder an investigation and/or an
                                                                                       investigative interest of the FBI.

                                                                                       This document contains information
                                                                                       subject to the protections of Sensitive
                                                                                       Security Information, pursuant to 49
                                                                                       U.S.C. § 114(r), including but not limited
                                                                                       to security information related to security
                                                                                       screening and/or watchlisting procedures;
                                                                                       it will be referred to TSA for review, as
                                                                                       appropriate.

                                                                                       This document contains information that is
                                                                                       subject to an assertion of the state secrets
                                                                                       privilege because its disclosure reasonably
                                                                                       could be expected to harm national
                                                                                       security, including by harming the
                                                                                       Government’s ability to detect and prevent
                                                                                       terrorist attacks, revealing intelligence
                                                                                       sources and methods, and/or disrupting
                                                                                       relations with foreign governments.
TSCA0005          20      2/17/2014             TSC-Nominations and    LEP, SSI, SSP   This document includes a detailed,
                                                Data Integrity Unit                    comprehensive discussion of watchlisting
                                                (NDIU)

                                                                                                                                      4
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 6 of 76 PageID# 16504



DOCUMENT          PAGES   DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                 PRIVILEGES
                                                Training Materials                     policies and processes that would provide
                                                                                       valuable insight to terrorist adversaries.

                                                                                       The disclosure of this sensitive law
                                                                                       enforcement information would impede or
                                                                                       impair the effectiveness of an investigative
                                                                                       technique, method or procedure
                                                                                       and/or could cause harm to, impede,
                                                                                       impair, or hinder an investigation and/or an
                                                                                       investigative interest of the FBI.

                                                                                       This document contains information
                                                                                       subject to the protections of Sensitive
                                                                                       Security Information, pursuant to 49
                                                                                       U.S.C. § 114(r), including but not limited
                                                                                       to security information related to security
                                                                                       screening and/or watchlisting procedures;
                                                                                       it will be referred to TSA for review, as
                                                                                       appropriate.

                                                                                       This document contains information that is
                                                                                       subject to an assertion of the state secrets
                                                                                       privilege because its disclosure reasonably
                                                                                       could be expected to harm national
                                                                                       security, including by harming the
                                                                                       Government’s ability to detect and prevent
                                                                                       terrorist attacks, revealing intelligence
                                                                                       sources and methods, and/or disrupting
                                                                                       relations with foreign governments.
TSCA0006          20      2/17/2014             TSC-Nominations and    LEP, SSI, SSP   This document includes a detailed,
                                                Data Integrity Unit                    comprehensive discussion of watchlisting
                                                (NDIU)                                 policies and processes that would provide
                                                Training PowerPoint                    valuable insight to terrorist adversaries.


                                                                                                                                      5
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 7 of 76 PageID# 16505



DOCUMENT          PAGES   DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                 PRIVILEGES
                                                                                       The disclosure of this sensitive law
                                                                                       enforcement information would impede or
                                                                                       impair the effectiveness of an investigative
                                                                                       technique, method or procedure
                                                                                       and/or could cause harm to, impede,
                                                                                       impair, or hinder an investigation and/or an
                                                                                       investigative interest of the FBI.

                                                                                       This document contains information
                                                                                       subject to the protections of Sensitive
                                                                                       Security Information, pursuant to 49
                                                                                       U.S.C. § 114(r), including but not limited
                                                                                       to security information related to security
                                                                                       screening and/or watchlisting procedures;
                                                                                       it will be referred to TSA for review, as
                                                                                       appropriate.

                                                                                       This document contains information that is
                                                                                       subject to an assertion of the state secrets
                                                                                       privilege because its disclosure reasonably
                                                                                       could be expected to harm national
                                                                                       security, including by harming the
                                                                                       Government’s ability to detect and prevent
                                                                                       terrorist attacks, revealing intelligence
                                                                                       sources and methods, and/or disrupting
                                                                                       relations with foreign governments.
TSCA0007          13      2/02/2014             TSC-Nominations and    LEP, SSI, SSP   This document includes a detailed,
                                                Data Integrity Unit                    comprehensive discussion of watchlisting
                                                (NDIU)                                 policies and processes that would provide
                                                Training Materials                     valuable insight to terrorist adversaries.

                                                                                       The disclosure of this sensitive law
                                                                                       enforcement information would impede or
                                                                                       impair the effectiveness of an investigative

                                                                                                                                      6
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 8 of 76 PageID# 16506



DOCUMENT          PAGES   DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                 PRIVILEGES
                                                                                       technique, method or procedure
                                                                                       and/or could cause harm to, impede,
                                                                                       impair, or hinder an investigation and/or an
                                                                                       investigative interest of the FBI.

                                                                                       This document contains information
                                                                                       subject to the protections of Sensitive
                                                                                       Security Information, pursuant to 49
                                                                                       U.S.C. § 114(r), including but not limited
                                                                                       to security information related to security
                                                                                       screening and/or watchlisting procedures;
                                                                                       it will be referred to TSA for review, as
                                                                                       appropriate.

                                                                                       This document contains information that is
                                                                                       subject to an assertion of the state secrets
                                                                                       privilege because its disclosure reasonably
                                                                                       could be expected to harm national
                                                                                       security, including by harming the
                                                                                       Government’s ability to detect and prevent
                                                                                       terrorist attacks, revealing intelligence
                                                                                       sources and methods, and/or disrupting
                                                                                       relations with foreign governments.
TSCA0008          121     9/15/2015             TSC-Nominations and    LEP, SSI, SSP   This document includes a detailed,
                                                Data Integrity Unit                    comprehensive discussion of watchlisting
                                                (NDIU)                                 policies and processes that would provide
                                                Nominations and                        valuable insight to terrorist adversaries.
                                                Quality Assurance
                                                Review SOP                             The disclosure of this sensitive law
                                                                                       enforcement information would impede or
                                                                                       impair the effectiveness of an investigative
                                                                                       technique, method or procedure
                                                                                       and/or could cause harm to, impede,


                                                                                                                                      7
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 9 of 76 PageID# 16507



DOCUMENT          PAGES   DATE (if available)   TITLE OR DESCRIPTION      APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                    PRIVILEGES
                                                                                          impair, or hinder an investigation and/or an
                                                                                          investigative interest of the FBI.

                                                                                          This document contains information
                                                                                          subject to the protections of Sensitive
                                                                                          Security Information, pursuant to 49
                                                                                          U.S.C. § 114(r), including but not limited
                                                                                          to security information related to security
                                                                                          screening and/or watchlisting procedures;
                                                                                          it will be referred to TSA for review, as
                                                                                          appropriate.

                                                                                          This document contains information that is
                                                                                          subject to an assertion of the state secrets
                                                                                          privilege because its disclosure reasonably
                                                                                          could be expected to harm national
                                                                                          security, including by harming the
                                                                                          Government’s ability to detect and prevent
                                                                                          terrorist attacks, revealing intelligence
                                                                                          sources and methods, and/or disrupting
                                                                                          relations with foreign governments.
TSCA0009          21      9/19/2017             NDIU SOP Known or         LEP, SSI, SSP   This document includes a detailed,
                                                Suspected Terrorist SME                   comprehensive discussion of watchlisting
                                                Job Aid                                   policies and processes that would provide
                                                                                          valuable insight to terrorist adversaries.

                                                                                          The disclosure of this sensitive law
                                                                                          enforcement information would impede or
                                                                                          impair the effectiveness of an investigative
                                                                                          technique, method or procedure
                                                                                          and/or could cause harm to, impede,
                                                                                          impair, or hinder an investigation and/or an
                                                                                          investigative interest of the FBI.


                                                                                                                                         8
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 10 of 76 PageID# 16508



DOCUMENT          PAGES    DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                  PRIVILEGES
                                                                                        This document contains information
                                                                                        subject to the protections of Sensitive
                                                                                        Security Information, pursuant to 49
                                                                                        U.S.C. § 114(r), including but not limited
                                                                                        to security information related to security
                                                                                        screening and/or watchlisting procedures;
                                                                                        it will be referred to TSA for review, as
                                                                                        appropriate.

                                                                                        This document contains information that is
                                                                                        subject to an assertion of the state secrets
                                                                                        privilege because its disclosure reasonably
                                                                                        could be expected to harm national
                                                                                        security, including by harming the
                                                                                        Government’s ability to detect and prevent
                                                                                        terrorist attacks, revealing intelligence
                                                                                        sources and methods, and/or disrupting
                                                                                        relations with foreign governments.
TSCA0010          99       N/A                   TSC-Nominations and    LEP, SSI, SSP   This document includes a detailed,
                                                 Data Integrity Unit                    comprehensive discussion of watchlisting
                                                 (NDIU)                                 policies and processes that would provide
                                                 Nominations and                        valuable insight to terrorist adversaries.
                                                 Quality Assurance
                                                 Review SOP                             The disclosure of this sensitive law
                                                                                        enforcement information would impede or
                                                                                        impair the effectiveness of an investigative
                                                                                        technique, method or procedure
                                                                                        and/or could cause harm to, impede,
                                                                                        impair, or hinder an investigation and/or an
                                                                                        investigative interest of the FBI.

                                                                                        This document contains information
                                                                                        subject to the protections of Sensitive
                                                                                        Security Information, pursuant to 49

                                                                                                                                       9
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 11 of 76 PageID# 16509



DOCUMENT          PAGES    DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                  PRIVILEGES
                                                                                        U.S.C. § 114(r), including but not limited
                                                                                        to security information related to security
                                                                                        screening and/or watchlisting procedures;
                                                                                        it will be referred to TSA for review, as
                                                                                        appropriate.

                                                                                        This document contains information that is
                                                                                        subject to an assertion of the state secrets
                                                                                        privilege because its disclosure reasonably
                                                                                        could be expected to harm national
                                                                                        security, including by harming the
                                                                                        Government’s ability to detect and prevent
                                                                                        terrorist attacks, revealing intelligence
                                                                                        sources and methods, and/or disrupting
                                                                                        relations with foreign governments.
TSCA0011          125      08/04/2016            TSC-Nominations and    LEP, SSI, SSP   This document includes a detailed,
                                                 Data Integrity Unit                    comprehensive discussion of watchlisting
                                                 (NDIU)                                 policies and processes that would provide
                                                 Nominations and                        valuable insight to terrorist adversaries.
                                                 Quality Assurance
                                                 Review SOP                             The disclosure of this sensitive law
                                                                                        enforcement information would impede or
                                                                                        impair the effectiveness of an investigative
                                                                                        technique, method or procedure
                                                                                        and/or could cause harm to, impede,
                                                                                        impair, or hinder an investigation and/or an
                                                                                        investigative interest of the FBI.

                                                                                        This document contains information
                                                                                        subject to the protections of Sensitive
                                                                                        Security Information, pursuant to 49
                                                                                        U.S.C. § 114(r), including but not limited
                                                                                        to security information related to security
                                                                                        screening and/or watchlisting procedures;

                                                                                                                                      10
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 12 of 76 PageID# 16510



DOCUMENT          PAGES    DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                  PRIVILEGES
                                                                                        it will be referred to TSA for review, as
                                                                                        appropriate.

                                                                                        This document contains information that is
                                                                                        subject to an assertion of the state secrets
                                                                                        privilege because its disclosure reasonably
                                                                                        could be expected to harm national
                                                                                        security, including by harming the
                                                                                        Government’s ability to detect and prevent
                                                                                        terrorist attacks, revealing intelligence
                                                                                        sources and methods, and/or disrupting
                                                                                        relations with foreign governments.
TSCA0012          101                            TSC-Nominations and    LEP, SSI, SSP   This document includes a detailed,
                                                 Data Integrity Unit                    comprehensive discussion of watchlisting
                                                 (NDIU)                                 policies and processes that would provide
                                                 Nominations and                        valuable insight to terrorist adversaries.
                                                 Quality Assurance
                                                 Review SOP                             The disclosure of this sensitive law
                                                                                        enforcement information would impede or
                                                                                        impair the effectiveness of an investigative
                                                                                        technique, method or procedure
                                                                                        and/or could cause harm to, impede,
                                                                                        impair, or hinder an investigation and/or an
                                                                                        investigative interest of the FBI.

                                                                                        This document contains information
                                                                                        subject to the protections of Sensitive
                                                                                        Security Information, pursuant to 49
                                                                                        U.S.C. § 114(r), including but not limited
                                                                                        to security information related to security
                                                                                        screening and/or watchlisting procedures;
                                                                                        it will be referred to TSA for review, as
                                                                                        appropriate.


                                                                                                                                      11
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 13 of 76 PageID# 16511



DOCUMENT          PAGES    DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                  PRIVILEGES
                                                                                        This document contains information that is
                                                                                        subject to an assertion of the state secrets
                                                                                        privilege because its disclosure reasonably
                                                                                        could be expected to harm national
                                                                                        security, including by harming the
                                                                                        Government’s ability to detect and prevent
                                                                                        terrorist attacks, revealing intelligence
                                                                                        sources and methods, and/or disrupting
                                                                                        relations with foreign governments.
TSCA0013          13       2/17/2014             TSC-Nominations and    LEP, SSI, SSP   This document includes a detailed,
                                                 Data Integrity Unit                    comprehensive discussion of watchlisting
                                                 (NDIU)                                 policies and processes that would provide
                                                 Training Powerpoint                    valuable insight to terrorist adversaries.

                                                                                        The disclosure of this sensitive law
                                                                                        enforcement information would impede or
                                                                                        impair the effectiveness of an investigative
                                                                                        technique, method or procedure
                                                                                        and/or could cause harm to, impede,
                                                                                        impair, or hinder an investigation and/or an
                                                                                        investigative interest of the FBI.

                                                                                        This document contains information
                                                                                        subject to the protections of Sensitive
                                                                                        Security Information, pursuant to 49
                                                                                        U.S.C. § 114(r), including but not limited
                                                                                        to security information related to security
                                                                                        screening and/or watchlisting procedures;
                                                                                        it will be referred to TSA for review, as
                                                                                        appropriate.

                                                                                        This document contains information that is
                                                                                        subject to an assertion of the state secrets
                                                                                        privilege because its disclosure reasonably

                                                                                                                                      12
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 14 of 76 PageID# 16512



DOCUMENT          PAGES    DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                  PRIVILEGES
                                                                                        could be expected to harm national
                                                                                        security, including by harming the
                                                                                        Government’s ability to detect and prevent
                                                                                        terrorist attacks, revealing intelligence
                                                                                        sources and methods, and/or disrupting
                                                                                        relations with foreign governments.
TSCA0014          32       12/08/2015            TSC- Redress Program   LEP, SSI        The disclosure of this sensitive law
                                                 Standard Operating                     enforcement information would impede or
                                                 Procedure                              impair the effectiveness of an investigative
                                                                                        technique, method or procedure
                                                                                        and/or could cause harm to, impede,
                                                                                        impair, or hinder an investigation and/or an
                                                                                        investigative interest of the FBI.

                                                                                        This document contains information
                                                                                        subject to the protections of Sensitive
                                                                                        Security Information, pursuant to 49
                                                                                        U.S.C. § 114(r), including but not limited
                                                                                        to security information related to security
                                                                                        screening and/or watchlisting procedures;
                                                                                        it will be referred to TSA for review, as
                                                                                        appropriate.
TSCA0015          12       2/23/2017             Terrorist Review and   LEP, SSI, SSP   This document includes a detailed,
                                                 Screening and                          comprehensive discussion of watchlisting
                                                 Examination Unit SOP                   policies and processes that would provide
                                                                                        valuable insight to terrorist adversaries.

                                                                                        The disclosure of this sensitive law
                                                                                        enforcement information would impede or
                                                                                        impair the effectiveness of an investigative
                                                                                        technique, method or procedure
                                                                                        and/or could cause harm to, impede,
                                                                                        impair, or hinder an investigation and/or an
                                                                                        investigative interest of the FBI.

                                                                                                                                      13
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 15 of 76 PageID# 16513



DOCUMENT          PAGES    DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                  PRIVILEGES

                                                                                        This document contains information
                                                                                        subject to the protections of Sensitive
                                                                                        Security Information, pursuant to 49
                                                                                        U.S.C. § 114(r), including but not limited
                                                                                        to security information related to security
                                                                                        screening and/or watchlisting procedures;
                                                                                        it will be referred to TSA for review, as
                                                                                        appropriate.

                                                                                        This document contains information that is
                                                                                        subject to an assertion of the state secrets
                                                                                        privilege because its disclosure reasonably
                                                                                        could be expected to harm national
                                                                                        security, including by harming the
                                                                                        Government’s ability to detect and prevent
                                                                                        terrorist attacks, revealing intelligence
                                                                                        sources and methods, and/or disrupting
                                                                                        relations with foreign governments.
TSCA0016          37       1/13/2017             Watchlist Submission   Classified,     The disclosure of this sensitive law
                                                 Form User Guide        LEP, SSI, SSP   enforcement information would impede or
                                                                                        impair the effectiveness of an investigative
                                                                                        technique, method or procedure
                                                                                        and/or could cause harm to, impede,
                                                                                        impair, or hinder an investigation and/or an
                                                                                        investigative interest of the FBI.

                                                                                        This document contains information
                                                                                        subject to the protections of Sensitive
                                                                                        Security Information, pursuant to 49
                                                                                        U.S.C. § 114(r), including but not limited
                                                                                        to security information related to security
                                                                                        screening and/or watchlisting procedures;


                                                                                                                                      14
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 16 of 76 PageID# 16514



DOCUMENT          PAGES    DATE (if available)   TITLE OR DESCRIPTION   APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                  PRIVILEGES
                                                                                        it will be referred to TSA for review, as
                                                                                        appropriate.

                                                                                        This document contains information that is
                                                                                        subject to an assertion of the state secrets
                                                                                        privilege because its disclosure reasonably
                                                                                        could be expected to harm national
                                                                                        security, including by harming the
                                                                                        Government’s ability to detect and prevent
                                                                                        terrorist attacks, revealing intelligence
                                                                                        sources and methods, and/or disrupting
                                                                                        relations with foreign governments.
TSCA0017          140      9/1/2015              Terrorist Screening    LEP, SSI, SSP   This document includes a detailed,
                                                 Operations Center                      comprehensive discussion of watchlisting
                                                 (TSOC) SOP                             policies and processes that would provide
                                                                                        valuable insight to terrorist adversaries.

                                                                                        The disclosure of this sensitive law
                                                                                        enforcement information would impede or
                                                                                        impair the effectiveness of an investigative
                                                                                        technique, method or procedure
                                                                                        and/or could cause harm to, impede,
                                                                                        impair, or hinder an investigation and/or an
                                                                                        investigative interest of the FBI.

                                                                                        This document contains information
                                                                                        subject to the protections of Sensitive
                                                                                        Security Information, pursuant to 49
                                                                                        U.S.C. § 114(r), including but not limited
                                                                                        to security information related to security
                                                                                        screening and/or watchlisting procedures;
                                                                                        it will be referred to TSA for review, as
                                                                                        appropriate.


                                                                                                                                      15
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 17 of 76 PageID# 16515



DOCUMENT          PAGES    DATE (if available)   TITLE OR DESCRIPTION     APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                    PRIVILEGES
                                                                                          This document contains information that is
                                                                                          subject to an assertion of the state secrets
                                                                                          privilege because its disclosure reasonably
                                                                                          could be expected to harm national
                                                                                          security, including by harming the
                                                                                          Government’s ability to detect and prevent
                                                                                          terrorist attacks, revealing intelligence
                                                                                          sources and methods, and/or disrupting
                                                                                          relations with foreign governments.
TSCA0018          57       9/6/2013              Terrorist Screening      LEP, SSI, SSP   This document includes a detailed,
                                                 Operations Unit (TSOU)                   comprehensive discussion of watchlisting
                                                 Operational Encounter                    policies and processes that would provide
                                                 Management SOP                           valuable insight to terrorist adversaries.

                                                                                          The disclosure of this sensitive law
                                                                                          enforcement information would impede or
                                                                                          impair the effectiveness of an investigative
                                                                                          technique, method or procedure
                                                                                          and/or could cause harm to, impede,
                                                                                          impair, or hinder an investigation and/or an
                                                                                          investigative interest of the FBI.

                                                                                          This document contains information
                                                                                          subject to the protections of Sensitive
                                                                                          Security Information, pursuant to 49
                                                                                          U.S.C. § 114(r), including but not limited
                                                                                          to security information related to security
                                                                                          screening and/or watchlisting procedures;
                                                                                          it will be referred to TSA for review, as
                                                                                          appropriate.

                                                                                          This document contains information that is
                                                                                          subject to an assertion of the state secrets
                                                                                          privilege because its disclosure reasonably

                                                                                                                                        16
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 18 of 76 PageID# 16516



DOCUMENT          PAGES    DATE (if available)   TITLE OR DESCRIPTION     APPLICABLE      BASIS FOR CLAIMS
NUMBER                                                                    PRIVILEGES
                                                                                          could be expected to harm national
                                                                                          security, including by harming the
                                                                                          Government’s ability to detect and prevent
                                                                                          terrorist attacks, revealing intelligence
                                                                                          sources and methods, and/or disrupting
                                                                                          relations with foreign governments.
TSCA0019          151      2015                  Watch Listing Guidance   LEP, SSI, SSP   This document includes a detailed,
                                                 2015                                     comprehensive discussion of watchlisting
                                                                                          policies and processes that would provide
                                                                                          valuable insight to terrorist adversaries.

                                                                                          The disclosure of this sensitive law
                                                                                          enforcement information would impede or
                                                                                          impair the effectiveness of an investigative
                                                                                          technique, method or procedure
                                                                                          and/or could cause harm to, impede,
                                                                                          impair, or hinder an investigation and/or an
                                                                                          investigative interest of the FBI.

                                                                                          This document contains information
                                                                                          subject to the protections of Sensitive
                                                                                          Security Information, pursuant to 49
                                                                                          U.S.C. § 114(r), including but not limited
                                                                                          to security information related to security
                                                                                          screening and/or watchlisting procedures;
                                                                                          it will be referred to TSA for review, as
                                                                                          appropriate.

                                                                                          This document contains information that is
                                                                                          subject to an assertion of the state secrets
                                                                                          privilege because its disclosure reasonably
                                                                                          could be expected to harm national
                                                                                          security, including by harming the
                                                                                          Government’s ability to detect and prevent

                                                                                                                                        17
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 19 of 76 PageID# 16517



DOCUMENT          PAGES     DATE (if available)   TITLE OR DESCRIPTION     APPLICABLE    BASIS FOR CLAIMS
NUMBER                                                                     PRIVILEGES
                                                                                         terrorist attacks, revealing intelligence
                                                                                         sources and methods, and/or disrupting
                                                                                         relations with foreign governments.
TSCA0030-0225     Various   Various               Agreements with          LEP, SSP,     The disclosure of this sensitive law
                                                  Foreign Partners re:     Classified,   enforcement information would impede or
                                                  Sharing of Information   FGI           impair the effectiveness of an investigative
                                                                                         technique, method or procedure
                                                                                         and/or could cause harm to, impede,
                                                                                         impair, or hinder an investigation and/or an
                                                                                         investigative interest of the FBI.

                                                                                         This document contains information that is
                                                                                         subject to an assertion of the state secrets
                                                                                         privilege because its disclosure reasonably
                                                                                         could be expected to harm national
                                                                                         security, including by harming the
                                                                                         Government’s ability to detect and prevent
                                                                                         terrorist attacks, revealing intelligence
                                                                                         sources and methods, and/or disrupting
                                                                                         relations with foreign governments.

                                                                                         Information obtained from a foreign
                                                                                         government or international organization
                                                                                         where there is an agreement or
                                                                                         understanding that the information
                                                                                         received will be treated confidentially.
TSCA0229          29        January 2009          HSPD 6 Foreign Partner   Classified,   The disclosure of this sensitive law
                                                  Terrorism Screening      SSP, LEP      enforcement information would impede or
                                                  Information Sharing                    impair the effectiveness of an investigative
                                                  Strategy Document                      technique, method or procedure
                                                                                         and/or could cause harm to, impede,
                                                                                         impair, or hinder an investigation and/or an
                                                                                         investigative interest of the FBI.


                                                                                                                                    18
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 20 of 76 PageID# 16518



DOCUMENT          PAGES    DATE (if available)   TITLE OR DESCRIPTION    APPLICABLE    BASIS FOR CLAIMS
NUMBER                                                                   PRIVILEGES
                                                                                       This document contains information that is
                                                                                       subject to an assertion of the state secrets
                                                                                       privilege because its disclosure reasonably
                                                                                       could be expected to harm national
                                                                                       security, including by harming the
                                                                                       Government’s ability to detect and prevent
                                                                                       terrorist attacks, revealing intelligence
                                                                                       sources and methods, and/or disrupting
                                                                                       relations with foreign governments.

TSCA0230          2                              Terrorist Screening     LEP           The disclosure of this sensitive law
                                                 Center (TSC) Handling                 enforcement information would impede or
                                                 Codes                                 impair the effectiveness of an investigative
                                                                                       technique, method or procedure
                                                                                       and/or could cause harm to, impede,
                                                                                       impair, or hinder an investigation and/or an
                                                                                       investigative interest of the FBI.

TSCA0231          2                              Terrorist Screening     LEP           The disclosure of this sensitive law
                                                 Center Law                            enforcement information would impede or
                                                 Enforcement                           impair the effectiveness of an investigative
                                                 Information Sheet                     technique, method or procedure
                                                                                       and/or could cause harm to, impede,
                                                                                       impair, or hinder an investigation and/or an
                                                                                       investigative interest of the FBI.

TSCA0232          3                              Document regarding      Classified,   The disclosure of this sensitive law
                                                 certain classified      SSP, LEP      enforcement information would impede or
                                                 terrorist screening                   impair the effectiveness of an investigative
                                                 procedures                            technique, method or procedure
                                                                                       and/or could cause harm to, impede,
                                                                                       impair, or hinder an investigation and/or an
                                                                                       investigative interest of the FBI.


                                                                                                                                  19
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 21 of 76 PageID# 16519



DOCUMENT          PAGES    DATE (if available)   TITLE OR DESCRIPTION      APPLICABLE    BASIS FOR CLAIMS
NUMBER                                                                     PRIVILEGES
                                                                                         This document contains information that is
                                                                                         subject to an assertion of the state secrets
                                                                                         privilege because its disclosure reasonably
                                                                                         could be expected to harm national
                                                                                         security, including by harming the
                                                                                         Government’s ability to detect and prevent
                                                                                         terrorist attacks, revealing intelligence
                                                                                         sources and methods, and/or disrupting
                                                                                         relations with foreign governments.
TSCA0233          2                                Terrorist Screening     LEP           The disclosure of this sensitive law
                                                     Center Identity                     enforcement information would impede or
                                                  Intelligence Unit Info                 impair the effectiveness of an investigative
                                                     Sheet and FAQ                       technique, method or procedure
                                                                                         and/or could cause harm to, impede,
                                                                                         impair, or hinder an investigation and/or an
                                                                                         investigative interest of the FBI.
TSCA0234          203      4/1/2015              Counterterrorism Policy   Classified,   The disclosure of this sensitive law
                                                   Directive and Policy    SSP, LEP      enforcement information would impede or
                                                          Guide                          impair the effectiveness of an investigative
                                                                                         technique, method or procedure
                                                                                         and/or could cause harm to, impede,
                                                                                         impair, or hinder an investigation and/or an
                                                                                         investigative interest of the FBI.

                                                                                         This document contains information that is
                                                                                         subject to an assertion of the state secrets
                                                                                         privilege because its disclosure reasonably
                                                                                         could be expected to harm national
                                                                                         security, including by harming the
                                                                                         Government’s ability to detect and prevent
                                                                                         terrorist attacks, revealing intelligence
                                                                                         sources and methods, and/or disrupting
                                                                                         relations with foreign governments.


                                                                                                                                    20
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 22 of 76 PageID# 16520



DOCUMENT          PAGES    DATE (if available)   TITLE OR DESCRIPTION        APPLICABLE    BASIS FOR CLAIMS
NUMBER                                                                       PRIVILEGES
TSCA0235          61       8/21/2015              Foreign Dissemination      Classified,   The disclosure of this sensitive law
                                                 of Classified Information   SSP, LEP      enforcement information would impede or
                                                       Policy Guide                        impair the effectiveness of an investigative
                                                                                           technique, method or procedure
                                                                                           and/or could cause harm to, impede,
                                                                                           impair, or hinder an investigation and/or an
                                                                                           investigative interest of the FBI.

                                                                                           This document contains information that is
                                                                                           subject to an assertion of the state secrets
                                                                                           privilege because its disclosure reasonably
                                                                                           could be expected to harm national
                                                                                           security, including by harming the
                                                                                           Government’s ability to detect and prevent
                                                                                           terrorist attacks, revealing intelligence
                                                                                           sources and methods, and/or disrupting
                                                                                           relations with foreign governments.




                                                                                                                                      21
                        Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 23 of 76 PageID# 16521




                                                        FBI/TSC PRIVILEGE LOG
                                                ANAS ELHADY ET AL. v. KABLE, et al.,
                                                  CIVIL ACTION NO. 16-375 (E.D. VA.)
                                                             November 30, 2017


DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION         APPLICABLE      BASIS FOR CLAIMS
NUMBER     No            available)                                PRIVILEGES
TSCB0002   Elhady-                    Watchlist Submission Form    LEP, SSI        This document includes detailed information about watchlisting
           FBITSC-                         Interface Page                          policies and processes that would provide valuable insight to
           PRIV00002                                                               terrorist adversaries.

                                                                                   The disclosure of this sensitive law enforcement information would
                                                                                   impede or impair the effectiveness of an investigative technique,
                                                                                   method or procedure and/or could cause harm to, impede, impair,
                                                                                   or hinder an investigation and/or an investigative interest of the
                                                                                   FBI.

                                                                                   This document contains information subject to the protections of
                                                                                   Sensitive Security Information, pursuant to 49 U.S.C. § 114(r),
                                                                                   including but not limited to security information related to security
                                                                                   screening and/or watchlisting procedures; it will be referred to TSA
                                                                                   for review, as appropriate.

TSCB0004   Elhady-                    TSC - Nominations and Data   LEP, SSI, SSP   This document includes a detailed, comprehensive discussion of
           FBITSC-                       Integrity Unit (NDIU)                     watchlisting policies and processes that would provide valuable
           PRIV00004-                      Training Materials                      insight to terrorist adversaries.
           PRIV00018
                                                                                   The disclosure of this sensitive law enforcement information would
                                                                                   impede or impair the effectiveness of an investigative technique,

                                                                                                                                                           1
                        Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 24 of 76 PageID# 16522



DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION         APPLICABLE      BASIS FOR CLAIMS
NUMBER     No            available)                                PRIVILEGES
                                                                                   method or procedure and/or could cause harm to, impede, impair,
                                                                                   or hinder an investigation and/or an investigative interest of the
                                                                                   FBI.

                                                                                   This document contains information subject to the protections of
                                                                                   Sensitive Security Information, pursuant to 49 U.S.C. § 114(r),
                                                                                   including but not limited to security information related to security
                                                                                   screening and/or watchlisting procedures; it will be referred to TSA
                                                                                   for review, as appropriate.

                                                                                   This document contains information that is subject to an assertion
                                                                                   of the state secrets privilege because its disclosure reasonably could
                                                                                   be expected to harm national security, including by harming the
                                                                                   Government’s ability to detect and prevent terrorist attacks,
                                                                                   revealing intelligence sources and methods, and/or disrupting
                                                                                   relations with foreign governments.

TSCB0005   Elhady-                    TSC - Nominations and Data   LEP, SSI, SSP   This document includes a detailed, comprehensive discussion of
           FBITSC-                       Integrity Unit (NDIU)                     watchlisting policies and processes that would provide valuable
           PRIV00019-                      Training Materials                      insight to terrorist adversaries.
           PRIV00070
                                                                                   The disclosure of this sensitive law enforcement information would
                                                                                   impede or impair the effectiveness of an investigative technique,
                                                                                   method or procedure and/or could cause harm to, impede, impair,
                                                                                   or hinder an investigation and/or an investigative interest of the
                                                                                   FBI.

                                                                                   This document contains information subject to the protections of
                                                                                   Sensitive Security Information, pursuant to 49 U.S.C. § 114(r),
                                                                                   including but not limited to security information related to security



                                                                                                                                                            2
                        Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 25 of 76 PageID# 16523



DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION         APPLICABLE      BASIS FOR CLAIMS
NUMBER     No            available)                                PRIVILEGES
                                                                                   screening and/or watchlisting procedures; it will be referred to TSA
                                                                                   for review, as appropriate.

                                                                                   This document contains information that is subject to an assertion
                                                                                   of the state secrets privilege because its disclosure reasonably could
                                                                                   be expected to harm national security, including by harming the
                                                                                   Government’s ability to detect and prevent terrorist attacks,
                                                                                   revealing intelligence sources and methods, and/or disrupting
                                                                                   relations with foreign governments.

TSCB0006   Elhady-                    TSC - Nominations and Data   LEP, SSI, SSP   This document includes a detailed, comprehensive discussion of
           FBITSC-                       Integrity Unit (NDIU)                     watchlisting policies and processes that would provide valuable
           PRIV00071-                      Training Materials                      insight to terrorist adversaries.
           PRIV00077
                                                                                   The disclosure of this sensitive law enforcement information would
                                                                                   impede or impair the effectiveness of an investigative technique,
                                                                                   method or procedure and/or could cause harm to, impede, impair,
                                                                                   or hinder an investigation and/or an investigative interest of the
                                                                                   FBI.

                                                                                   This document contains information subject to the protections of
                                                                                   Sensitive Security Information, pursuant to 49 U.S.C. § 114(r),
                                                                                   including but not limited to security information related to security
                                                                                   screening and/or watchlisting procedures; it will be referred to TSA
                                                                                   for review, as appropriate.

                                                                                   This document contains information that is subject to an assertion
                                                                                   of the state secrets privilege because its disclosure reasonably could
                                                                                   be expected to harm national security, including by harming the
                                                                                   Government’s ability to detect and prevent terrorist attacks,



                                                                                                                                                            3
                        Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 26 of 76 PageID# 16524



DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION         APPLICABLE      BASIS FOR CLAIMS
NUMBER     No            available)                                PRIVILEGES
                                                                                   revealing intelligence sources and methods, and/or disrupting
                                                                                   relations with foreign governments.

TSCB0007   Elhady-                    TSC - Nominations and Data   LEP, SSI, SSP   This document includes a detailed, comprehensive discussion of
           FBITSC-                       Integrity Unit (NDIU)                     watchlisting policies and processes that would provide valuable
           PRIV00078-                      Training Materials                      insight to terrorist adversaries.
           PRIV00130
                                                                                   The disclosure of this sensitive law enforcement information would
                                                                                   impede or impair the effectiveness of an investigative technique,
                                                                                   method or procedure and/or could cause harm to, impede, impair,
                                                                                   or hinder an investigation and/or an investigative interest of the
                                                                                   FBI.

                                                                                   This document contains information subject to the protections of
                                                                                   Sensitive Security Information, pursuant to 49 U.S.C. § 114(r),
                                                                                   including but not limited to security information related to security
                                                                                   screening and/or watchlisting procedures; it will be referred to TSA
                                                                                   for review, as appropriate.

                                                                                   This document contains information that is subject to an assertion
                                                                                   of the state secrets privilege because its disclosure reasonably could
                                                                                   be expected to harm national security, including by harming the
                                                                                   Government’s ability to detect and prevent terrorist attacks,
                                                                                   revealing intelligence sources and methods, and/or disrupting
                                                                                   relations with foreign governments.

TSCB0008   Elhady-                     TSC New Staff Orientation   CLASSIFIED,     This document includes a detailed, comprehensive discussion of
           FBITSC-                                                 SSP, LEP, SSI   watchlisting policies and processes that would provide valuable
           PRIV00131-                                                              insight to terrorist adversaries.
           PRIV00272


                                                                                                                                                            4
                        Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 27 of 76 PageID# 16525



DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION         APPLICABLE      BASIS FOR CLAIMS
NUMBER     No            available)                                PRIVILEGES
                                                                                   This document contains information that is subject to an assertion
                                                                                   of the state secrets privilege because its disclosure reasonably could
                                                                                   be expected to harm national security, including by harming the
                                                                                   Government’s ability to detect and prevent terrorist attacks,
                                                                                   revealing intelligence sources and methods, and/or disrupting
                                                                                   relations with foreign governments.

                                                                                   The disclosure of this sensitive law enforcement information would
                                                                                   impede or impair the effectiveness of an investigative technique,
                                                                                   method or procedure and/or could cause harm to, impede, impair,
                                                                                   or hinder an investigation and/or an investigative interest of the
                                                                                   FBI.

                                                                                   This document contains information subject to the protections of
                                                                                   Sensitive Security Information, pursuant to 49 U.S.C. § 114(r),
                                                                                   including but not limited to security information related to security
                                                                                   screening and/or watchlisting procedures; it will be referred to TSA
                                                                                   for review, as appropriate.

TSCB0009   Elhady-                     TSC Power Point regarding   CLASSIFIED,     This document includes a detailed, comprehensive discussion of
           FBITSC-                          Watchlisting and       LEP, SSP, SSI   watchlisting policies and processes that would provide valuable
           PRIV00273-                     Information Sharing                      insight to terrorist adversaries.
           PRIV00298
                                                                                   This document contains information that is subject to an assertion
                                                                                   of the state secrets privilege because its disclosure reasonably could
                                                                                   be expected to harm national security, including by harming the
                                                                                   Government’s ability to detect and prevent terrorist attacks,
                                                                                   revealing intelligence sources and methods, and/or disrupting
                                                                                   relations with foreign governments.




                                                                                                                                                            5
                        Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 28 of 76 PageID# 16526



DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION         APPLICABLE      BASIS FOR CLAIMS
NUMBER     No            available)                                PRIVILEGES
                                                                                   This document contains information subject to the protections of
                                                                                   Sensitive Security Information, pursuant to 49 U.S.C. § 114(r),
                                                                                   including but not limited to security information related to security
                                                                                   screening and/or watchlisting procedures; it will be referred to TSA
                                                                                   for review, as appropriate.

                                                                                   The disclosure of this sensitive law enforcement information would
                                                                                   impede or impair the effectiveness of an investigative technique,
                                                                                   method or procedure and/or could cause harm to, impede, impair,
                                                                                   or hinder an investigation and/or an investigative interest of the
                                                                                   FBI.

TSCB0010   Elhady-       1/12/2017     TSC Power Point regarding   LEP, SSI, SSP   This document includes a detailed, comprehensive discussion of
           FBITSC-                          Watchlisting and                       watchlisting policies and processes that would provide valuable
           PRIV00299-                     Information Sharing                      insight to terrorist adversaries.
           PRIV00319
                                                                                   The disclosure of this sensitive law enforcement information would
                                                                                   impede or impair the effectiveness of an investigative technique,
                                                                                   method or procedure and/or could cause harm to, impede, impair,
                                                                                   or hinder an investigation and/or an investigative interest of the
                                                                                   FBI.

                                                                                   This document contains information subject to the protections of
                                                                                   Sensitive Security Information, pursuant to 49 U.S.C. § 114(r),
                                                                                   including but not limited to security information related to security
                                                                                   screening and/or watchlisting procedures; it will be referred to TSA
                                                                                   for review, as appropriate.

                                                                                   This document contains information that is subject to an assertion
                                                                                   of the state secrets privilege because its disclosure reasonably could
                                                                                   be expected to harm national security, including by harming the

                                                                                                                                                            6
                        Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 29 of 76 PageID# 16527



DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION          APPLICABLE      BASIS FOR CLAIMS
NUMBER     No            available)                                 PRIVILEGES
                                                                                    Government’s ability to detect and prevent terrorist attacks,
                                                                                    revealing intelligence sources and methods, and/or disrupting
                                                                                    relations with foreign governments.

TSCB0012     Elhady-                  Terrorist Screening Overview SSI, LEP, SSP    This document includes a detailed, comprehensive discussion of
             FBITSC-                                                                watchlisting policies and processes that would provide valuable
           PRIV00320-                                                               insight to terrorist adversaries.
           PRIV00346
                                                                                    This document contains information subject to the protections of
                                                                                    Sensitive Security Information, pursuant to 49 U.S.C. § 114(r),
                                                                                    including but not limited to security information related to security
                                                                                    screening and/or watchlisting procedures; it will be referred to TSA
                                                                                    for review, as appropriate.

                                                                                    The disclosure of this sensitive law enforcement information would
                                                                                    impede or impair the effectiveness of an investigative technique,
                                                                                    method or procedure and/or could cause harm to, impede, impair,
                                                                                    or hinder an investigation and/or an investigative interest of the
                                                                                    FBI.
                                                                                    This document contains information that is subject to an assertion
                                                                                    of the state secrets privilege because its disclosure reasonably could
                                                                                    be expected to harm national security, including by harming the
                                                                                    Government’s ability to detect and prevent terrorist attacks,
                                                                                    revealing intelligence sources and methods, and/or disrupting
                                                                                    relations with foreign governments.
TSCB0013   Elhady-                      Nominations and Data        SSI, LEP, SSP   This document includes a detailed, comprehensive discussion of
           FBITSC-                      Integrity Unit training                     watchlisting policies and processes that would provide valuable
           PRIV00347-                 PowerPoint re: HSPD-6 and                     insight to terrorist adversaries.
           PRIV00354                  USG Restricted Information

                                                                                                                                                             7
                        Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 30 of 76 PageID# 16528



DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION     APPLICABLE   BASIS FOR CLAIMS
NUMBER     No            available)                            PRIVILEGES
                                                                            This document contains information subject to the protections of
                                                                            Sensitive Security Information, pursuant to 49 U.S.C. § 114(r),
                                                                            including but not limited to security information related to security
                                                                            screening and/or watchlisting procedures; it will be referred to TSA
                                                                            for review, as appropriate.

                                                                            The disclosure of this sensitive law enforcement information would
                                                                            impede or impair the effectiveness of an investigative technique,
                                                                            method or procedure and/or could cause harm to, impede, impair,
                                                                            or hinder an investigation and/or an investigative interest of the
                                                                            FBI.

                                                                            This document contains information that is subject to an assertion
                                                                            of the state secrets privilege because its disclosure reasonably could
                                                                            be expected to harm national security, including by harming the
                                                                            Government’s ability to detect and prevent terrorist attacks,
                                                                            revealing intelligence sources and methods, and/or disrupting
                                                                            relations with foreign governments.

TSCB0014   Elhady-       5/18/2016        SOP re: nomination   LEP, SSP     The disclosure of this sensitive law enforcement information would
           FBITSC-                           procedures                     impede or impair the effectiveness of an investigative technique,
           PRIV00355-                                                       method or procedure and/or could cause harm to, impede, impair,
           PRIV00356                                                        or hinder an investigation and/or an investigative interest of the
                                                                            FBI.

                                                                            This document contains information that is subject to an assertion
                                                                            of the state secrets privilege because its disclosure reasonably could
                                                                            be expected to harm national security, including by harming the
                                                                            Government’s ability to detect and prevent terrorist attacks,
                                                                            revealing intelligence sources and methods, and/or disrupting
                                                                            relations with foreign governments.

                                                                                                                                                     8
                        Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 31 of 76 PageID# 16529



DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION          APPLICABLE      BASIS FOR CLAIMS
NUMBER     No            available)                                 PRIVILEGES

TSCB0015   Elhady-                    TSC training PowerPoint re:   CLASSIFIED,     This document includes a detailed, comprehensive discussion of
           FBITSC-                    Nominations and Encounter     SSP, SSI, LEP   watchlisting policies and processes that would provide valuable
           PRIV00357-                          Processes                            insight to terrorist adversaries.
           PRIV00395
                                                                                    This document contains information that is subject to an assertion
                                                                                    of the state secrets privilege because its disclosure reasonably could
                                                                                    be expected to harm national security, including by harming the
                                                                                    Government’s ability to detect and prevent terrorist attacks,
                                                                                    revealing intelligence sources and methods, and/or disrupting
                                                                                    relations with foreign governments.

                                                                                    This document contains information subject to the protections of
                                                                                    Sensitive Security Information, pursuant to 49 U.S.C. § 114(r),
                                                                                    including but not limited to security information related to security
                                                                                    screening and/or watchlisting procedures; it will be referred to TSA
                                                                                    for review, as appropriate.

                                                                                    The disclosure of this sensitive law enforcement information would
                                                                                    impede or impair the effectiveness of an investigative technique,
                                                                                    method or procedure and/or could cause harm to, impede, impair,
                                                                                    or hinder an investigation and/or an investigative interest of the
                                                                                    FBI.

TSCB0016   Elhady-                       TSC Overview Training      SSP, SSI, LEP   This document includes a detailed, comprehensive discussion of
           FBITSC-                            PowerPoint                            watchlisting policies and processes that would provide valuable
           PRIV00396-                                                               insight to terrorist adversaries.
           PRIV00423
                                                                                    This document contains information subject to the protections of
                                                                                    Sensitive Security Information, pursuant to 49 U.S.C. § 114(r),
                                                                                    including but not limited to security information related to security

                                                                                                                                                             9
                        Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 32 of 76 PageID# 16530



DOCUMENT    Bates        DATE (if     TITLE OR DESCRIPTION          APPLICABLE   BASIS FOR CLAIMS
NUMBER      No           available)                                 PRIVILEGES
                                                                                 screening and/or watchlisting procedures; it will be referred to TSA
                                                                                 for review, as appropriate.

                                                                                 The disclosure of this sensitive law enforcement information would
                                                                                 impede or impair the effectiveness of an investigative technique,
                                                                                 method or procedure and/or could cause harm to, impede, impair,
                                                                                 or hinder an investigation and/or an investigative interest of the
                                                                                 FBI.

                                                                                 This document contains information that is subject to an assertion
                                                                                 of the state secrets privilege because its disclosure reasonably could
                                                                                 be expected to harm national security, including by harming the
                                                                                 Government’s ability to detect and prevent terrorist attacks,
                                                                                 revealing intelligence sources and methods, and/or disrupting
                                                                                 relations with foreign governments.

TSCB0017-   Elhady-                   Nomination Interface, Pages   LEP, SSI     This document includes detailed information about watchlisting
0037        FBITSC-                             1-21                             policies and processes that would provide valuable insight to
            PRIV00424                                                            terrorist adversaries.
            PRIV00444
                                                                                 The disclosure of this sensitive law enforcement information would
                                                                                 impede or impair the effectiveness of an investigative technique,
                                                                                 method or procedure and/or could cause harm to, impede, impair,
                                                                                 or hinder an investigation and/or an investigative interest of the
                                                                                 FBI.

                                                                                 These documents contain information subject to the protections of
                                                                                 Sensitive Security Information, pursuant to 49 U.S.C. § 114(r),
                                                                                 including but not limited to security information related to security
                                                                                 screening and/or watchlisting procedures; it will be referred to TSA
                                                                                 for review, as appropriate.

                                                                                                                                                          10
Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 33 of 76 PageID# 16531




                                                                                       11
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 34 of 76 PageID# 16532




                                                               FBI/TSC PRIVILEGE LOG
                                                       ANAS ELHADY ET AL. v. KABLE, et al.,
                                                         CIVIL ACTION NO. 16-375 (E.D. VA.)
                                                             DECEMBER 22, 2017, PART 1 OF 2


DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION          APPLICABLE      BASIS FOR CLAIMS
NUMBER     No            available)                                 PRIVILEGES
TSCC0001   Elhady-       2012-2017       TSDB Director’s Monthly    LEP, SSI, SSP   These documents, in conjunction with other requested and/or
           FBITSC-                          Statistical Reports                     available information, include watchlisting information that
           PRIV000445-                                                              would provide valuable insight to terrorist adversaries.
           Elhady-
           FBITSC-                                                                  The disclosure of this sensitive law enforcement information
           PRIV001912                                                               would impede or impair the effectiveness of an investigative
                                                                                    technique, method or procedure and/or could cause harm to,
                                                                                    impede, impair, or hinder an investigation and/or an
                                                                                    investigative interest of the FBI.

                                                                                    These documents contain Sensitive Security Information,
                                                                                    pursuant to 49 U.S.C. § 114(r), including but not limited to
                                                                                    information about watchlisting; it will be referred to TSA for
                                                                                    review, as appropriate.

                                                                                    These documents contain information that is subject to an
                                                                                    assertion of the state secrets privilege because its disclosure
                                                                                    reasonably could be expected to harm national security,
                                                                                    including by harming the Government’s ability to detect and
                                                                                    prevent terrorist attacks, revealing intelligence sources and
                                                                                    methods, and/or disrupting relations with foreign governments.


                                                                                                                                                      1
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 35 of 76 PageID# 16533



DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION              APPLICABLE      BASIS FOR CLAIMS
NUMBER     No            available)                                     PRIVILEGES
TSCC0002   Elhady-       2012-2017    TSDB Weekly Statistical Reports   LEP, SSI, SSP   These documents, in conjunction with other requested and/or
           FBITSC-                                                                      available information, include watchlisting information that
           PRIV001913-                                                                  would provide valuable insight to terrorist adversaries.
           PRIV002703
                                                                                        The disclosure of this sensitive law enforcement information
                                                                                        would impede or impair the effectiveness of an investigative
                                                                                        technique, method or procedure and/or could cause harm to,
                                                                                        impede, impair, or hinder an investigation and/or an
                                                                                        investigative interest of the FBI.

                                                                                        These documents contain Sensitive Security Information,
                                                                                        pursuant to 49 U.S.C. § 114(r), including but not limited to
                                                                                        information about watchlisting; it will be referred to TSA for
                                                                                        review, as appropriate.

                                                                                        These documents contain information that is subject to an
                                                                                        assertion of the state secrets privilege because its disclosure
                                                                                        reasonably could be expected to harm national security,
                                                                                        including by harming the Government’s ability to detect and
                                                                                        prevent terrorist attacks, revealing intelligence sources and
                                                                                        methods, and/or disrupting relations with foreign governments.

TSCC0003   Elhady-       12/30/2008      MOU between TSC and            LEP, SSP        This document, in conjunction with other requested and/or
           FBITSC-                      Department of Homeland                          available information, comprises a detailed, comprehensive
           PRIV002704-                 Security re: the Secure Flight                   discussion of watchlisting policies and processes that would
           PRIV002719                            Program                                provide valuable insight to terrorist adversaries.

                                                                                        The disclosure of this sensitive law enforcement information
                                                                                        would impede or impair the effectiveness of an investigative
                                                                                        technique, method or procedure and/or could cause harm to,


                                                                                                                                                          2
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 36 of 76 PageID# 16534



DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION              APPLICABLE      BASIS FOR CLAIMS
NUMBER     No            available)                                     PRIVILEGES
                                                                                        impede, impair, or hinder an investigation and/or an
                                                                                        investigative interest of the FBI.

                                                                                        The state secrets privilege protects matters that, if disclosed,
                                                                                        would harm national security, the nation’s defense capabilities,
                                                                                        reveals intelligence gathering methods, or disrupt relations with
                                                                                        foreign governments.

TSCC0004   Elhady-       5/1/2008        MOU between TSC and            LEP, SSI, SSP   This document, in conjunction with other requested and/or
           FBITSC-                      Department of Homeland                          available information, comprises a detailed, comprehensive
           PRIV002720-                 Security re: the Secure Flight                   discussion of watchlisting processes that would provide valuable
           PRIV002758                     Program, Appendix 1                           insight to terrorist adversaries.

                                                                                        The disclosure of this sensitive law enforcement information
                                                                                        would impede or impair the effectiveness of an investigative
                                                                                        technique, method or procedure and/or could cause harm to,
                                                                                        impede, impair, or hinder an investigation and/or an
                                                                                        investigative interest of the FBI.

                                                                                        This document contains Sensitive Security Information, pursuant
                                                                                        to 49 U.S.C. § 114(r), including but not limited to information
                                                                                        about watchlisting and security screening; it will be referred to
                                                                                        TSA for review, as appropriate..

                                                                                        The state secrets privilege protects matters that, if disclosed,
                                                                                        would harm national security, the nation’s defense capabilities,
                                                                                        reveals intelligence gathering methods, or disrupt relations with
                                                                                        foreign governments.

TSCC0005   Elhady-       12/4/2008        MOU between TSC and           LEP, SSI, SSP   This document, in conjunction with other requested and/or
           FBITSC-                       Department of Homeland                         available information, comprises a detailed, comprehensive

                                                                                                                                                            3
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 37 of 76 PageID# 16535



DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION              APPLICABLE      BASIS FOR CLAIMS
NUMBER     No            available)                                     PRIVILEGES
           PRIV002759-                 Security re: the Secure Flight                   discussion of watchlisting policies and processes that would
           PRIV002842                     Program, Appendix 2                           provide valuable insight to terrorist adversaries.

                                                                                        The disclosure of this sensitive law enforcement information
                                                                                        would impede or impair the effectiveness of an investigative
                                                                                        technique, method or procedure and/or could cause harm to,
                                                                                        impede, impair, or hinder an investigation and/or an
                                                                                        investigative interest of the FBI.

                                                                                        This document contains Sensitive Security Information, pursuant
                                                                                        to 49 U.S.C. § 114(r), including but not limited to information
                                                                                        about security screening and watchlisting; it will be referred to
                                                                                        TSA for review, as appropriate..

                                                                                        The state secrets privilege protects matters that, if disclosed,
                                                                                        would harm national security, the nation’s defense capabilities,
                                                                                        reveals intelligence gathering methods, or disrupt relations with
                                                                                        foreign governments.

TSCC0006   Elhady-       12/30/2008      MOU between TSC and            LEP, SSI, SSP   This document, in conjunction with other requested and/or
           FBITSC-                      Department of Homeland                          available information, comprises a detailed, comprehensive
           PRIV002843-                 Security re: the Secure Flight                   discussion of watchlisting policies and processes that would
           PRIV002851                     Program, Appendix 3                           provide valuable insight to terrorist adversaries.

                                                                                        The disclosure of this sensitive law enforcement information
                                                                                        would impede or impair the effectiveness of an investigative
                                                                                        technique, method or procedure and/or could cause harm to,
                                                                                        impede, impair, or hinder an investigation and/or an
                                                                                        investigative interest of the FBI.




                                                                                                                                                            4
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 38 of 76 PageID# 16536



DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION              APPLICABLE   BASIS FOR CLAIMS
NUMBER     No            available)                                     PRIVILEGES
                                                                                     This document contains Sensitive Security Information, pursuant
                                                                                     to 49 U.S.C. § 114(r), including but not limited to information
                                                                                     about security screening and watchlisting; it will be referred to
                                                                                     TSA for review, as appropriate..

                                                                                     The state secrets privilege protects matters that, if disclosed,
                                                                                     would harm national security, the nation’s defense capabilities,
                                                                                     reveals intelligence gathering methods, or disrupt relations with
                                                                                     foreign governments.

TSCC0007   Elhady-       1/23/2012        Letter of Understanding       LEP, SSP     This document includes a discussion of a particular, non-public
           FBITSC-                       between TSC and DHS re:                     watchlisting policy and process that would provide valuable
           PRIV002852-                 Sharing of terrorist screening                insight to terrorist adversaries.
           PRIV002855                   and biometric information
                                                                                     The disclosure of this sensitive law enforcement information
                                                                                     would impede or impair the effectiveness of an investigative
                                                                                     technique, method or procedure and/or could cause harm to,
                                                                                     impede, impair, or hinder an investigation and/or an
                                                                                     investigative interest of the FBI.

                                                                                     The state secrets privilege protects matters that, if disclosed,
                                                                                     would harm national security, the nation’s defense capabilities,
                                                                                     reveals intelligence gathering methods, or disrupt relations with
                                                                                     foreign governments.

TSCC0008   Elhady-       9/22/2014       Letter of Understanding        LEP          This document includes a discussion of watchlisting policies and
           FBITSC-                    between TSC and the National                   processes that would provide valuable insight to terrorist
           PRIV002856-                Geospatial Intelligence Agency                 adversaries.
           PRIV002858
                                                                                     The disclosure of this sensitive law enforcement information
                                                                                     would impede or impair the effectiveness of an investigative

                                                                                                                                                         5
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 39 of 76 PageID# 16537



DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION                APPLICABLE         BASIS FOR CLAIMS
NUMBER     No            available)                                       PRIVILEGES
                                                                                             technique, method or procedure and/or could cause harm to,
                                                                                             impede, impair, or hinder an investigation and/or an
                                                                                             investigative interest of the FBI.

TSCC0009   Elhady-       6/17/2011    MOU between TSC and National        LEP                This document includes a discussion of watchlisting policies and
           FBITSC-                    Institute for Occupational Safety                      processes that would provide valuable insight to terrorist
           PRIV002859-                            and Health                                 adversaries.
           PRIV002866
                                                                                             The disclosure of this sensitive law enforcement information
                                                                                             would impede or impair the effectiveness of an investigative
                                                                                             technique, method or procedure and/or could cause harm to,
                                                                                             impede, impair, or hinder an investigation and/or an
                                                                                             investigative interest of the FBI.


TSCC0010   Elhady-       Oct. 2007    GAO Report re: Terrorist Watch      SSI, LEP           The disclosure of this sensitive law enforcement information
           FBITSC-                           List Screening                                  would impede or impair the effectiveness of an investigative
           PRIV002867-                                                                       technique, method or procedure and/or could cause harm to,
           PRIV002989                                                                        impede, impair, or hinder an investigation and/or an
                                                                                             investigative interest of the FBI.

                                                                                             This document contains Sensitive Security Information, pursuant
                                                                                             to 49 U.S.C. § 114(r), including but not limited to information
                                                                                             about security screening and watchlisting; it will be referred to
                                                                                             TSA for review, as appropriate.
TSCC0011   Elhady-       March 2014      DOJ OIG Audit of the FBI’s       Classified, SSI,   Information which is properly classified pursuant to Executive
           FBITSC-                       Management of Terrorist          SSP                Order, the disclosure of which could reasonably be expected to
           PRIV002990-                    Watchlist Nominations                              cause damage to the national security or the conduct of the
           PRIV003098                                                                        government’s international relations.



                                                                                                                                                                 6
                        Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 40 of 76 PageID# 16538



DOCUMENT   Bates   DATE (if     TITLE OR DESCRIPTION    APPLICABLE     BASIS FOR CLAIMS
NUMBER     No      available)                           PRIVILEGES
                                                                       This document contains Sensitive Security Information, pursuant
                                                                       to 49 U.S.C. § 114(r), including but not limited to information
                                                                       about security screening and watchlisting; it will be referred to
                                                                       TSA for review, as appropriate..

                                                                       The state secrets privilege protects matters that, if disclosed,
                                                                       would harm national security, the nation’s defense capabilities,
                                                                       reveals intelligence gathering methods, or disrupt relations with
                                                                       foreign governments.




                                                                                                                                           7
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 41 of 76 PageID# 16539




                                                                FBI/TSC PRIVILEGE LOG
                                                        ANAS ELHADY ET AL. v. KABLE, et al.,
                                                          CIVIL ACTION NO. 16-375 (E.D. VA.)
                                                            DECEMBER 22, 2017 – PART 2 OF 2


DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION         APPLICABLE         BASIS FOR CLAIMS
NUMBER     No               available)                                PRIVILEGES
TSCD0001   Elhady-FBITSC-   05/2014          PowerPoint re: Visa      LEP                The disclosure of this sensitive law enforcement information would
           PRIV003099-                    Review and International                       impede or impair the effectiveness of an investigative technique, method
           3104                           Liaison Unit Functions at                      or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                         investigation and/or an investigative interest of the FBI.
                                           the Terrorist Screening
                                                   Center
TSCD0002   Elhady-FBITSC-   05/11/201      Visa Review: Standard      LEP, SSP           This document includes watchlisting information that, in conjunction with
           PRIV003105-      7               Operation Procedures                         other requested and/or available information, would provide valuable
           003117                                                                        insight to terrorist adversaries.

                                                                                         The disclosure of this sensitive law enforcement information would
                                                                                         impede or impair the effectiveness of an investigative technique, method
                                                                                         or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                         investigation and/or an investigative interest of the FBI.

                                                                                         This document contains information that is subject to an assertion of the
                                                                                         state secrets privilege because its disclosure reasonably could be expected
                                                                                         to harm national security, including by harming the Government’s ability
                                                                                         to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                         methods, and/or disrupting relations with foreign governments.
TSCD0003   Elhady-FBITSC-   09/16/200     MOU on the Integration      Classified, LEP,   This document includes a detailed, comprehensive discussion of
           PRIV003118-      3            and Use of Screening Info    SSI, SSP           watchlisting policies and processes that would provide valuable insight to
                                                                                         terrorist adversaries.
           003129


                                                                                                                                                                       1
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 42 of 76 PageID# 16540



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION         APPLICABLE      BASIS FOR CLAIMS
NUMBER     No               available)                                PRIVILEGES
                                             to Protect against                       This document contains information that is subject to an assertion of the
                                                 Terrorism                            state secrets privilege because its disclosure reasonably could be expected
                                                                                      to harm national security, including by harming the Government’s ability
                                                                                      to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                      methods, and/or disrupting relations with foreign governments.

                                                                                      The disclosure of this sensitive law enforcement information would
                                                                                      impede or impair the effectiveness of an investigative technique, method
                                                                                      or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                      investigation and/or an investigative interest of the FBI.

                                                                                      This document contains Sensitive Security Information, pursuant to 49
                                                                                      U.S.C. § 114(r), including but not limited to information about
                                                                                      watchlisting; it will be referred to TSA for review, as appropriate.
TSCD0004   Elhady-FBITSC-   01/2007       Addendum B to the MOU       LEP, SSI, SSP   This document, in conjunction with the other portions of the MOU,
           PRIV003130-                   on the Integration and Use                   comprises a detailed, comprehensive discussion of watchlisting policies
           003140                            of Screening Info to                     and processes that would provide valuable insight to terrorist adversaries.
                                          Protect against Terrorism                   The disclosure of this sensitive law enforcement information would
                                                                                      impede or impair the effectiveness of an investigative technique, method
                                                                                      or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                      investigation and/or an investigative interest of the FBI.

                                                                                      This document contains Sensitive Security Information, pursuant to 49
                                                                                      U.S.C. § 114(r), including but not limited to information about
                                                                                      watchlisting; it will be referred to TSA for review, as appropriate.

                                                                                      This document contains information that is subject to an assertion of the
                                                                                      state secrets privilege because its disclosure reasonably could be expected
                                                                                      to harm national security, including by harming the Government’s ability
                                                                                      to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                      methods, and/or disrupting relations with foreign governments.




                                                                                                                                                                    2
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 43 of 76 PageID# 16541



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION         APPLICABLE         BASIS FOR CLAIMS
NUMBER     No               available)                                PRIVILEGES
TSCD0005   Elhady-FBITSC-   07/25/200    TSC Screening Procedures     Classified, LEP,   This document contains information that is subject to an assertion of the
           PRIV003141-      6                                         SSP                state secrets privilege because its disclosure reasonably could be expected
           003143                                                                        to harm national security, including by harming the Government’s ability
                                                                                         to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                         methods, and/or disrupting relations with foreign governments.

                                                                                         The disclosure of this sensitive law enforcement information would
                                                                                         impede or impair the effectiveness of an investigative technique, method
                                                                                         or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                         investigation and/or an investigative interest of the FBI.
TSCD0006   Elhady-FBITSC-   11/25/201    Email: Watchlisting Policy   LEP                The disclosure of this sensitive law enforcement information would
           PRIV003144       3                   Exception                                impede or impair the effectiveness of an investigative technique, method
                                                                                         or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                         investigation and/or an investigative interest of the FBI.

TSCD0007   Elhady-FBITSC-                   Identities Intelligence   LEP                The disclosure of this sensitive law enforcement information would
           PRIV003145-                    Strategic Plan 2015-2017                       impede or impair the effectiveness of an investigative technique, method
                                                                                         or procedure and/or could cause harm to, impede, impair, or hinder an
           003149
                                                                                         investigation and/or an investigative interest of the FBI.

TSCD0008   Elhady-FBITSC-                 TSC Training Powerpoint     Classified, LEP,   This document includes a detailed, comprehensive discussion of
           PRIV003150-                    re: Foreign Government      SSP                watchlisting policies and processes that would provide valuable insight to
           003184                               Information                              terrorist adversaries.

                                                                                         This document contains information that is subject to an assertion of the
                                                                                         state secrets privilege because its disclosure reasonably could be expected
                                                                                         to harm national security, including by harming the Government’s ability
                                                                                         to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                         methods, and/or disrupting relations with foreign governments.

                                                                                         The disclosure of this sensitive law enforcement information would
                                                                                         impede or impair the effectiveness of an investigative technique, method
                                                                                         or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                         investigation and/or an investigative interest of the FBI.

                                                                                                                                                                       3
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 44 of 76 PageID# 16542



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION        APPLICABLE         BASIS FOR CLAIMS
NUMBER     No               available)                               PRIVILEGES
TSCD0009   Elhady-FBITSC-   04/07/15      Flowchart: Nomination      LEP                The disclosure of this sensitive law enforcement information would
           PRIV003185                     Priority Standard Model                       impede or impair the effectiveness of an investigative technique, method
                                                                                        or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                        investigation and/or an investigative interest of the FBI.

TSCD0010   Elhady-FBITSC-                 PowerPoint re: Biometric   Classified, LEP,   This document contains information that is subject to an assertion of the
           PRIV003186-                      Identity Intelligence    SSI, SSP           state secrets privilege because its disclosure reasonably could be expected
           003210                                Resource                               to harm national security, including by harming the Government’s ability
                                                                                        to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                        methods, and/or disrupting relations with foreign governments.

                                                                                        The disclosure of this sensitive law enforcement information would
                                                                                        impede or impair the effectiveness of an investigative technique, method
                                                                                        or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                        investigation and/or an investigative interest of the FBI.

                                                                                        This document contains Sensitive Security Information, pursuant to 49
                                                                                        U.S.C. § 114(r), including but not limited to information about
                                                                                        watchlisting; it will be referred to TSA for review, as appropriate.
TSCD0011   Elhady-FBITSC-                 TSC Powerpoint re: NDIU    LEP, SSI, SSP      This document, in conjunction with other requested and/or available
           PRIV003211-                           Project                                information, includes a detailed discussion of watchlisting policies and
           003227                                                                       processes that would provide valuable insight to terrorist adversaries.

                                                                                        The disclosure of this sensitive law enforcement information would
                                                                                        impede or impair the effectiveness of an investigative technique, method
                                                                                        or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                        investigation and/or an investigative interest of the FBI.

                                                                                        This document contains Sensitive Security Information, pursuant to 49
                                                                                        U.S.C. § 114(r), including but not limited to information about
                                                                                        watchlisting; it will be referred to TSA for review, as appropriate.
TSCD0012   Elhady-FBITSC-                     TSDB Overview          LEP, SSI, SSP      This document includes a detailed, comprehensive discussion of
           PRIV003278-                          PowerPoint                              watchlisting policies and processes that would provide valuable insight to
           003248                                                                       terrorist adversaries.

                                                                                                                                                                      4
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 45 of 76 PageID# 16543



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION        APPLICABLE   BASIS FOR CLAIMS
NUMBER     No               available)                               PRIVILEGES

                                                                                  The disclosure of this sensitive law enforcement information would
                                                                                  impede or impair the effectiveness of an investigative technique, method
                                                                                  or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                  investigation and/or an investigative interest of the FBI.

                                                                                  This document contains Sensitive Security Information, pursuant to 49
                                                                                  U.S.C. § 114(r), including but not limited to information about
                                                                                  watchlisting; it will be referred to TSA for review, as appropriate.

                                                                                  This document contains information that is subject to an assertion of the
                                                                                  state secrets privilege because its disclosure reasonably could be expected
                                                                                  to harm national security, including by harming the Government’s ability
                                                                                  to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                  methods, and/or disrupting relations with foreign governments.
TSCD0013   Elhady-FBITSC-                 TSC Final Examination:     LEP          The disclosure of this sensitive law enforcement information would
           PRIV003249-                   NDIU Basic Analyst Course                impede or impair the effectiveness of an investigative technique, method
                                                                                  or procedure and/or could cause harm to, impede, impair, or hinder an
           003257                                 (BAC)
                                                                                  investigation and/or an investigative interest of the FBI.

TSCD0014   Elhady-FBITSC-                     NDIU BAC Final         LEP          The disclosure of this sensitive law enforcement information would
           PRIV003258-                    Examination Answer Key                  impede or impair the effectiveness of an investigative technique, method
                                                                                  or procedure and/or could cause harm to, impede, impair, or hinder an
           003266
                                                                                  investigation and/or an investigative interest of the FBI.

TSCD0015   Elhady-FBITSC-   5/26/2014        NDIU: Nomination        LEP          The disclosure of this sensitive law enforcement information would
           PRIV003267-                     Prioritization Standard                impede or impair the effectiveness of an investigative technique, method
           003268                                                                 or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                  investigation and/or an investigative interest of the FBI.

TSCD0016   Elhady-FBITSC-                TSC Overview PowerPoint     LEP, SSP     This document includes a detailed, comprehensive discussion of
           PRIV003269-                                                            watchlisting policies and processes that would provide valuable insight to
           003290                                                                 terrorist adversaries.


                                                                                                                                                                5
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 46 of 76 PageID# 16544



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION       APPLICABLE         BASIS FOR CLAIMS
NUMBER     No               available)                              PRIVILEGES
                                                                                       The disclosure of this sensitive law enforcement information would
                                                                                       impede or impair the effectiveness of an investigative technique, method
                                                                                       or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                       investigation and/or an investigative interest of the FBI.

                                                                                       This document contains information that is subject to an assertion of the
                                                                                       state secrets privilege because its disclosure reasonably could be expected
                                                                                       to harm national security, including by harming the Government’s ability
                                                                                       to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                       methods, and/or disrupting relations with foreign governments.
TSCD0017   Elhady-FBITSC-                TSC Document re: Foreign   Classified, LEP,   This document includes watchlisting information that would provide
           PRIV003291-                         Partnerships         SSP                valuable insight to terrorist adversaries.
           003293
                                                                                       This document contains information that is subject to an assertion of the
                                                                                       state secrets privilege because its disclosure reasonably could be expected
                                                                                       to harm national security, including by harming the Government’s ability
                                                                                       to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                       methods, and/or disrupting relations with foreign governments.

                                                                                       The disclosure of this sensitive law enforcement information would
                                                                                       impede or impair the effectiveness of an investigative technique, method
                                                                                       or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                       investigation and/or an investigative interest of the FBI.
TSCD0018   Elhady-FBITSC-                TSC Overview Powerpoint    LEP, SSP           This document includes watchlisting information that would provide
           PRIV003294-                                                                 valuable insight to terrorist adversaries.
           003303
                                                                                       The disclosure of this sensitive law enforcement information would
                                                                                       impede or impair the effectiveness of an investigative technique, method
                                                                                       or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                       investigation and/or an investigative interest of the FBI.

                                                                                       This document contains information that is subject to an assertion of the
                                                                                       state secrets privilege because its disclosure reasonably could be expected
                                                                                       to harm national security, including by harming the Government’s ability

                                                                                                                                                                     6
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 47 of 76 PageID# 16545



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION      APPLICABLE         BASIS FOR CLAIMS
NUMBER     No               available)                             PRIVILEGES
                                                                                      to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                      methods, and/or disrupting relations with foreign governments.
TSCD0019   Elhady-FBITSC-                TSC Overview PowerPoint   Classified, LEP,   This document includes a detailed, comprehensive discussion of
           PRIV003304-                                             SSI, SSP           watchlisting policies and processes that would provide valuable insight to
           003310                                                                     terrorist adversaries.

                                                                                      This document contains information that is subject to an assertion of the
                                                                                      state secrets privilege because its disclosure reasonably could be expected
                                                                                      to harm national security, including by harming the Government’s ability
                                                                                      to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                      methods, and/or disrupting relations with foreign governments.

                                                                                      The disclosure of this sensitive law enforcement information would
                                                                                      impede or impair the effectiveness of an investigative technique, method
                                                                                      or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                      investigation and/or an investigative interest of the FBI.

                                                                                      This document contains Sensitive Security Information, pursuant to 49
                                                                                      U.S.C. § 114(r), including but not limited to information about
                                                                                      watchlisting; it will be referred to TSA for review, as appropriate.
TSCD0020   Elhady-FBITSC-                TSC Overview PowerPoint   Classified, LEP,   This document includes a detailed, comprehensive discussion of
           PRIV003311-                                             SSI, SSP           watchlisting policies and processes that would provide valuable insight to
                                                                                      terrorist adversaries.
           003320
                                                                                      This document contains information that is subject to an assertion of the
                                                                                      state secrets privilege because its disclosure reasonably could be expected
                                                                                      to harm national security, including by harming the Government’s ability
                                                                                      to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                      methods, and/or disrupting relations with foreign governments.

                                                                                      The disclosure of this sensitive law enforcement information would
                                                                                      impede or impair the effectiveness of an investigative technique, method
                                                                                      or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                      investigation and/or an investigative interest of the FBI.

                                                                                                                                                                    7
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 48 of 76 PageID# 16546



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION      APPLICABLE         BASIS FOR CLAIMS
NUMBER     No               available)                             PRIVILEGES

                                                                                      This document contains Sensitive Security Information, pursuant to 49
                                                                                      U.S.C. § 114(r), including but not limited to information about
                                                                                      watchlisting; it will be referred to TSA for review, as appropriate.
TSCD0021   Elhady-FBITSC-                TSC Overview PowerPoint   Classified, LEP,   This document includes a detailed, comprehensive discussion of
           PRIV003321-                                             SSI, SSP           watchlisting policies and processes that would provide valuable insight to
           003472                                                                     terrorist adversaries.

                                                                                      This document contains information that is subject to an assertion of the
                                                                                      state secrets privilege because its disclosure reasonably could be expected
                                                                                      to harm national security, including by harming the Government’s ability
                                                                                      to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                      methods, and/or disrupting relations with foreign governments.

                                                                                      The disclosure of this sensitive law enforcement information would
                                                                                      impede or impair the effectiveness of an investigative technique, method
                                                                                      or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                      investigation and/or an investigative interest of the FBI.

                                                                                      This document contains Sensitive Security Information, pursuant to 49
                                                                                      U.S.C. § 114(r), including but not limited to information about
                                                                                      watchlisting; it will be referred to TSA for review, as appropriate.
TSCD0022   Elhady-FBITSC-                TSC Overview PowerPoint   LEP, SSI, SSP      This document includes watchlisting information that would provide
           PRIV003473-                                                                valuable insight to terrorist adversaries.
           003487
                                                                                      The disclosure of this sensitive law enforcement information would
                                                                                      impede or impair the effectiveness of an investigative technique, method
                                                                                      or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                      investigation and/or an investigative interest of the FBI.

                                                                                      This document contains Sensitive Security Information, pursuant to 49
                                                                                      U.S.C. § 114(r), including but not limited to information about
                                                                                      watchlisting; it will be referred to TSA for review, as appropriate.



                                                                                                                                                                    8
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 49 of 76 PageID# 16547



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION        APPLICABLE      BASIS FOR CLAIMS
NUMBER     No               available)                               PRIVILEGES
                                                                                     This document contains information that is subject to an assertion of the
                                                                                     state secrets privilege because its disclosure reasonably could be expected
                                                                                     to harm national security, including by harming the Government’s ability
                                                                                     to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                     methods, and/or disrupting relations with foreign governments.
TSCD0023   Elhady-FBITSC-                TSC Overview PowerPoint     LEP, SSI, SSP   This document includes a detailed, comprehensive discussion of
           PRIV003488-                                                               watchlisting policies and processes that would provide valuable insight to
           003515                                                                    terrorist adversaries.

                                                                                     The disclosure of this sensitive law enforcement information would
                                                                                     impede or impair the effectiveness of an investigative technique, method
                                                                                     or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                     investigation and/or an investigative interest of the FBI.

                                                                                     This document contains Sensitive Security Information, pursuant to 49
                                                                                     U.S.C. § 114(r), including but not limited to information about
                                                                                     watchlisting; it will be referred to TSA for review, as appropriate.

                                                                                     This document contains information that is subject to an assertion of the
                                                                                     state secrets privilege because its disclosure reasonably could be expected
                                                                                     to harm national security, including by harming the Government’s ability
                                                                                     to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                     methods, and/or disrupting relations with foreign governments.
TSCD0024   Elhady-FBITSC-   12/6/2017    PowerPoint re: Biographic   LEP, SSI        The disclosure of this sensitive law enforcement information would
           PRIV003516-                           Criteria                            impede or impair the effectiveness of an investigative technique, method
           003518                                                                    or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                     investigation and/or an investigative interest of the FBI.

                                                                                     This document contains information subject to the protections of Sensitive
                                                                                     Security Information, pursuant to 49 U.S.C. § 114(r), including but not
                                                                                     limited to security information related to security screening and/or
                                                                                     watchlisting procedures; it will be referred to TSA for review, as
                                                                                     appropriate.



                                                                                                                                                                   9
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 50 of 76 PageID# 16548



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION      APPLICABLE      BASIS FOR CLAIMS
NUMBER     No               available)                             PRIVILEGES
TSCD0026   Elhady-FBITSC-                TSC Overview PowerPoint   LEP, SSI, SSP   This document includes watchlisting information that would provide
           PRIV003520-                                                             valuable insight to terrorist adversaries.
           003535
                                                                                   The disclosure of this sensitive law enforcement information would
                                                                                   impede or impair the effectiveness of an investigative technique, method
                                                                                   or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                   investigation and/or an investigative interest of the FBI.

                                                                                   This document contains Sensitive Security Information, pursuant to 49
                                                                                   U.S.C. § 114(r), including but not limited to information about
                                                                                   watchlisting; it will be referred to TSA for review, as appropriate.

                                                                                   This document contains information that is subject to an assertion of the
                                                                                   state secrets privilege because its disclosure reasonably could be expected
                                                                                   to harm national security, including by harming the Government’s ability
                                                                                   to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                   methods, and/or disrupting relations with foreign governments.
TSCD0027   Elhady-FBITSC-                TSC Overview Powerpoint   LEP, SSI, SSP   This document includes watchlisting information that would provide
           PRIV003536-                                                             valuable insight to terrorist adversaries.
           003546
                                                                                   The disclosure of this sensitive law enforcement information would
                                                                                   impede or impair the effectiveness of an investigative technique, method
                                                                                   or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                   investigation and/or an investigative interest of the FBI.

                                                                                   This document contains Sensitive Security Information, pursuant to 49
                                                                                   U.S.C. § 114(r), including but not limited to information about
                                                                                   watchlisting; it will be referred to TSA for review, as appropriate.

                                                                                   This document contains information that is subject to an assertion of the
                                                                                   state secrets privilege because its disclosure reasonably could be expected
                                                                                   to harm national security, including by harming the Government’s ability
                                                                                   to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                   methods, and/or disrupting relations with foreign governments.

                                                                                                                                                                 10
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 51 of 76 PageID# 16549



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION       APPLICABLE         BASIS FOR CLAIMS
NUMBER     No               available)                              PRIVILEGES
TSCD0028   Elhady-FBITSC-                TREX Training PowerPoint   Classified, LEP,   This document includes a detailed, comprehensive discussion of
           PRIV003547-                                              SSI, SSP           watchlisting policies and processes that would provide valuable insight to
           003566                                                                      terrorist adversaries.

                                                                                       This document contains information that is subject to an assertion of the
                                                                                       state secrets privilege because its disclosure reasonably could be expected
                                                                                       to harm national security, including by harming the Government’s ability
                                                                                       to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                       methods, and/or disrupting relations with foreign governments.

                                                                                       The disclosure of this sensitive law enforcement information would
                                                                                       impede or impair the effectiveness of an investigative technique, method
                                                                                       or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                       investigation and/or an investigative interest of the FBI.

                                                                                       This document contains Sensitive Security Information, pursuant to 49
                                                                                       U.S.C. § 114(r), including but not limited to information about
                                                                                       watchlisting; it will be referred to TSA for review, as appropriate.
TSCD0029   Elhady-FBITSC-                TSC Overview PowerPoint    LEP, SSP           This document includes a detailed, comprehensive discussion of
           PRIV003567-                                                                 watchlisting policies and processes that would provide valuable insight to
                                                                                       terrorist adversaries.
           003625
                                                                                       The disclosure of this sensitive law enforcement information would
                                                                                       impede or impair the effectiveness of an investigative technique, method
                                                                                       or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                       investigation and/or an investigative interest of the FBI.

                                                                                       This document contains information that is subject to an assertion of the
                                                                                       state secrets privilege because its disclosure reasonably could be expected
                                                                                       to harm national security, including by harming the Government’s ability
                                                                                       to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                       methods, and/or disrupting relations with foreign governments.




                                                                                                                                                                     11
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 52 of 76 PageID# 16550



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION       APPLICABLE         BASIS FOR CLAIMS
NUMBER     No               available)                              PRIVILEGES
TSCD0030   Elhady-FBITSC-                TREX Training PowerPoint   Classified, LEP,   This document includes a detailed, comprehensive discussion of
           PRIV003626-                                              SSI, SSP           watchlisting policies and processes that would provide valuable insight to
           003647                                                                      terrorist adversaries.

                                                                                       This document contains information that is subject to an assertion of the
                                                                                       state secrets privilege because its disclosure reasonably could be expected
                                                                                       to harm national security, including by harming the Government’s ability
                                                                                       to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                       methods, and/or disrupting relations with foreign governments.

                                                                                       The disclosure of this sensitive law enforcement information would
                                                                                       impede or impair the effectiveness of an investigative technique, method
                                                                                       or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                       investigation and/or an investigative interest of the FBI.

                                                                                       This document contains Sensitive Security Information, pursuant to 49
                                                                                       U.S.C. § 114(r), including but not limited to information about
                                                                                       watchlisting; it will be referred to TSA for review, as appropriate.
TSCD0031   Elhady-FBITSC-                TREX Training PowerPoint   Classified, LEP,   This document includes a detailed, comprehensive discussion of
           PRIV003648-                                              SSI, SSP           watchlisting policies and processes that would provide valuable insight to
                                                                                       terrorist adversaries.
           003669
                                                                                       This document contains information that is subject to an assertion of the
                                                                                       state secrets privilege because its disclosure reasonably could be expected
                                                                                       to harm national security, including by harming the Government’s ability
                                                                                       to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                       methods, and/or disrupting relations with foreign governments.

                                                                                       The disclosure of this sensitive law enforcement information would
                                                                                       impede or impair the effectiveness of an investigative technique, method
                                                                                       or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                       investigation and/or an investigative interest of the FBI.




                                                                                                                                                                     12
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 53 of 76 PageID# 16551



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION         APPLICABLE   BASIS FOR CLAIMS
NUMBER     No               available)                                PRIVILEGES
                                                                                   This document contains Sensitive Security Information, pursuant to 49
                                                                                   U.S.C. § 114(r), including but not limited to information about
                                                                                   watchlisting; it will be referred to TSA for review, as appropriate.
TSCD0032   Elhady-FBITSC-   9/3/2010     Memorandum re: National      LEP          The disclosure of this sensitive law enforcement information would
           PRIV003670-                   Security Threat Task Force                impede or impair the effectiveness of an investigative technique, method
                                                                                   or procedure and/or could cause harm to, impede, impair, or hinder an
           003671                               Use of TSDB
                                                                                   investigation and/or an investigative interest of the FBI.
TSCD0033   Elhady-FBITSC-   9/3/2010     Memorandum re: Office of LEP              The disclosure of this sensitive law enforcement information would
           PRIV003672-                    Intelligence and Analysis                impede or impair the effectiveness of an investigative technique, method
           003673                                Use of TSDB                       or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                   investigation and/or an investigative interest of the FBI.


TSCD0034   Elhady-FBITSC-   9/2010           Memorandum of            LEP
           PRIV003674-                    Understanding between                    The disclosure of this sensitive law enforcement information would
           003682                          State Dept., Bureau of                  impede or impair the effectiveness of an investigative technique, method
                                                                                   or procedure and/or could cause harm to, impede, impair, or hinder an
                                          Consular Affairs and TSC                 investigation and/or an investigative interest of the FBI.


TSCD0036   Elhady-FBITSC-   4/2012       Amendment 1 to the MOU LEP                The disclosure of this sensitive law enforcement information would
           PRIV003690-                     between State Dept.,                    impede or impair the effectiveness of an investigative technique, method
           003691                        Bureau of Consular Affairs                or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                   investigation and/or an investigative interest of the FBI.
                                               and the TSC

TSCD0037   Elhady-FBITSC-   9/2006            Memorandum of           LEP          The disclosure of this sensitive law enforcement information would
           PRIV003692-                    Understanding between                    impede or impair the effectiveness of an investigative technique, method
                                                                                   or procedure and/or could cause harm to, impede, impair, or hinder an
           003699                         the Department of State
                                                                                   investigation and/or an investigative interest of the FBI.
                                                 and TSC




                                                                                                                                                              13
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 54 of 76 PageID# 16552



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION        APPLICABLE      BASIS FOR CLAIMS
NUMBER     No               available)                               PRIVILEGES
TSCD0039   Elhady-FBITSC-   12/2007      Addendum A to the MOU       LEP, SSP        This document, in conjunction with other requested and/or available
           PRIV003702-                   between the Department                      information, includes watchlisting information that would provide valuable
           003714                          of State and the TSC                      insight to terrorist adversaries.

                                                                                     The disclosure of this sensitive law enforcement information would
                                                                                     impede or impair the effectiveness of an investigative technique, method
                                                                                     or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                     investigation and/or an investigative interest of the FBI.

                                                                                     This document contains information that is subject to an assertion of the
                                                                                     state secrets privilege because its disclosure reasonably could be expected
                                                                                     to harm national security, including by harming the Government’s ability
                                                                                     to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                     methods, and/or disrupting relations with foreign governments.
TSCD0040   Elhady-FBITSC-   7/2008       Addendum B to the MOU       LEP             The disclosure of this sensitive law enforcement information would
           PRIV003715-                   between the Department                      impede or impair the effectiveness of an investigative technique, method
           003719                          of State and the TSC                      or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                     investigation and/or an investigative interest of the FBI.


TSCD0042   Elhady-FBITSC-   3/2014       Addendum C to the MOU       LEP             The disclosure of this sensitive law enforcement information would
           PRIV003724-                   between the Department                      impede or impair the effectiveness of an investigative technique, method
                                                                                     or procedure and/or could cause harm to, impede, impair, or hinder an
           003726                          of State and the TSC
                                                                                     investigation and/or an investigative interest of the FBI.


TSCD0043   Elhady-FBITSC-   2012-          TSC monthly statistical   LEP, SSI, SSP   These documents, in conjunction with other requested and/or available
           PRIV003727-      2017                 reports                             information, include watchlisting information that would provide valuable
           003801                                                                    insight to terrorist adversaries.

                                                                                     The disclosure of this sensitive law enforcement information would
                                                                                     impede or impair the effectiveness of an investigative technique, method
                                                                                     or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                     investigation and/or an investigative interest of the FBI.

                                                                                                                                                                   14
                                        Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 55 of 76 PageID# 16553



    DOCUMENT    Bates                 DATE (if      TITLE OR DESCRIPTION              APPLICABLE            BASIS FOR CLAIMS
    NUMBER      No                    available)                                      PRIVILEGES

                                                                                                            These documents contain Sensitive Security Information, pursuant to 49
                                                                                                            U.S.C. § 114(r), including but not limited to information about
                                                                                                            watchlisting; they will be referred to TSA for review, as appropriate.

                                                                                                            These documents contain information that is subject to an assertion of the
                                                                                                            state secrets privilege because its disclosure reasonably could be expected
                                                                                                            to harm national security, including by harming the Government’s ability
                                                                                                            to detect and prevent terrorist attacks, revealing intelligence sources and
                                                                                                            methods, and/or disrupting relations with foreign governments.
    TSCD0044    Elhady-FBITSC-        10/3/2008       DOJ Memo from Deputy            LEP                   The disclosure of this sensitive law enforcement information would
                PRIV003802-                         Attorney General to Heads of                            impede or impair the effectiveness of an investigative technique, method
                003806                              Department Components re:                               or procedure and/or could cause harm to, impede, impair, or hinder an
                                                       Department of Justice                                investigation and/or an investigative interest of the FBI.
                                                    Protocol Regarding Terrorist
                                                       Watchlist Nominations
    TSCD0045    Elhady-FBITSC-        March            MOU between TSC and            LEP, SSP , OGA 1      This document, in conjunction with other requested and/or available
                PRIV003807-           2012           USAID re: Use of Terrorist                             information, includes watchlisting information that would provide valuable
                003816                                  Identity Information                                insight to terrorist adversaries.

                                                                                                            The disclosure of this sensitive law enforcement information would
                                                                                                            impede or impair the effectiveness of an investigative technique, method
                                                                                                            or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                                            investigation and/or an investigative interest of the FBI.

                                                                                                            The state secrets privilege protects matters that, if disclosed, would harm
                                                                                                            national security, the nation’s defense capabilities, reveals intelligence
                                                                                                            gathering methods, or disrupt relations with foreign governments.




1
 OGA refers to a document of another government agency that may have privilege interests in the document. Where OGA is noted, the other government agency has been contacted for input into the document,
but has not responded as of 12/22/2017.

                                                                                                                                                                                                       15
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 56 of 76 PageID# 16554



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION            APPLICABLE      BASIS FOR CLAIMS
NUMBER     No               available)                                   PRIVILEGES
TSCD0046   Elhady-FBITSC-   April 2007    MOU between TSC and DHS        LEP, SSP        This document, in conjunction with other requested and/or available
           PRIV003817-                   re: Screening for Immigration                   information, includes watchlisting information that would provide valuable
           003827                                   Benefits                             insight to terrorist adversaries.

                                                                                         The disclosure of this sensitive law enforcement information would
                                                                                         impede or impair the effectiveness of an investigative technique, method
                                                                                         or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                         investigation and/or an investigative interest of the FBI.

                                                                                         The state secrets privilege protects matters that, if disclosed, would harm
                                                                                         national security, the nation’s defense capabilities, reveals intelligence
                                                                                         gathering methods, or disrupt relations with foreign governments.

TSCD0047   Elhady-FBITSC-   September     MOU between TSC and the        LEP,            This document, in conjunction with other requested and/or available
           PRIV003828-      2014         Special Inspector General for                   information, includes watchlisting information that would provide valuable
           003839                         Afghanistan Reconstruction                     insight to terrorist adversaries.

                                                                                         The disclosure of this sensitive law enforcement information would
                                                                                         impede or impair the effectiveness of an investigative technique, method
                                                                                         or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                         investigation and/or an investigative interest of the FBI.


TSCD0048   Elhady-FBITSC-   April and      Modification to the MOU       LEP, SSP, OGA   This document, in conjunction with other requested and/or available
           PRIV003840--     May 2015      between TSC and USAID re:                      information, includes watchlisting information that would provide valuable
           003851                          Use of Terrorist Identity                     insight to terrorist adversaries.
                                                 Information
                                                                                         The disclosure of this sensitive law enforcement information would
                                                                                         impede or impair the effectiveness of an investigative technique, method
                                                                                         or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                         investigation and/or an investigative interest of the FBI.




                                                                                                                                                                       16
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 57 of 76 PageID# 16555



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION         APPLICABLE      BASIS FOR CLAIMS
NUMBER     No               available)                                PRIVILEGES
                                                                                      The state secrets privilege protects matters that, if disclosed, would harm
                                                                                      national security, the nation’s defense capabilities, reveals intelligence
                                                                                      gathering methods, or disrupt relations with foreign governments.
TSCD0049   Elhady-FBITSC-   July 12,       Memorandum from TSC        LEP, SSP, SSI   This document, in conjunction with other requested and/or available
           PRIV003852-      2010           attaching various MOUs                     information, includes a detailed, comprehensive discussion of watchlisting
           004243                         between TSC and DHS and                     policies and processes that would provide valuable insight to terrorist
                                              other TSC and DHS                       adversaries.
                                                 documents
                                                                                      The disclosure of this sensitive law enforcement information would
                                                                                      impede or impair the effectiveness of an investigative technique, method
                                                                                      or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                      investigation and/or an investigative interest of the FBI.

                                                                                      The state secrets privilege protects matters that, if disclosed, would harm
                                                                                      national security, the nation’s defense capabilities, reveals intelligence
                                                                                      gathering methods, or disrupt relations with foreign governments.

                                                                                      These documents contains Sensitive Security Information, pursuant to 49
                                                                                      U.S.C. § 114(r), including but not limited to information about
                                                                                      watchlisting; they will be referred to TSA for review, as appropriate.

TSCD0050   Elhady-FBITSC-   11/9/2004      DHS report re: terrorist   LEP, SSP        This document includes a detailed, comprehensive discussion of
           PRIV004244-                           screening                            watchlisting and screening policies and processes that would provide
           004325                                                                     valuable insight to terrorist adversaries.

                                                                                      The disclosure of this sensitive law enforcement information would
                                                                                      impede or impair the effectiveness of an investigative technique, method
                                                                                      or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                      investigation and/or an investigative interest of the FBI.

                                                                                      The state secrets privilege protects matters that, if disclosed, would harm
                                                                                      national security, the nation’s defense capabilities, reveals intelligence
                                                                                      gathering methods, or disrupt relations with foreign governments.



                                                                                                                                                                    17
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 58 of 76 PageID# 16556



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION         APPLICABLE           BASIS FOR CLAIMS
NUMBER     No               available)                                PRIVILEGES
TSCD0051   Elhady-FBITSC-   4/9/2015      U.S. Government Redress     LEP,                 The disclosure of this sensitive law enforcement information would
           PRIV004326-                      Implementation Plan                            impede or impair the effectiveness of an investigative technique, method
           004332                                                                          or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                           investigation and/or an investigative interest of the FBI.


TSCD0052   Elhady-FBITSC-   11/13/201       Foreign government        SSP, LEP, FGI, OGA   This document includes a detailed discussion of watchlisting policies and
           PRIV004333-      2              document re: terrorism                          processes that would provide valuable insight to terrorist adversaries.
           004342                                screening
                                                                                           The state secrets privilege protects matters that, if disclosed, would harm
                                                                                           national security, the nation’s defense capabilities, reveals intelligence
                                                                                           gathering methods, or disrupt relations with foreign governments.

                                                                                           The disclosure of this sensitive law enforcement information would
                                                                                           impede or impair the effectiveness of an investigative technique, method
                                                                                           or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                           investigation and/or an investigative interest of the FBI.

                                                                                           Information obtained from a foreign government or international
                                                                                           organization where there is an agreement or understanding that the
                                                                                           information received will be treated confidentially.
TSCD0053   Elhady-FBITSC-   March            State Department         LEP                  The disclosure of this sensitive law enforcement information would
           PRIV004343-      2005         memorandum and report re:                         impede or impair the effectiveness of an investigative technique, method
           004357                            terrorist screening                           or procedure and/or could cause harm to, impede, impair, or hinder an
                                            information sharing                            investigation and/or an investigative interest of the FBI.


TSCD0054   Elhady-FBITSC-   March           Foreign government        CLASSIFIED, SSP,     This document includes a detailed, comprehensive discussion of
           PRIV004358-      2014          document re: watchlisting   LEP, FGI, OGA        watchlisting policies and processes that would provide valuable insight to
           004371                                  policy                                  terrorist adversaries.

                                                                                           The state secrets privilege protects matters that, if disclosed, would harm
                                                                                           national security, the nation’s defense capabilities, reveals intelligence
                                                                                           gathering methods, or disrupt relations with foreign governments.

                                                                                                                                                                         18
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 59 of 76 PageID# 16557



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION         APPLICABLE            BASIS FOR CLAIMS
NUMBER     No               available)                                PRIVILEGES

                                                                                            The disclosure of this sensitive law enforcement information would
                                                                                            impede or impair the effectiveness of an investigative technique, method
                                                                                            or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                            investigation and/or an investigative interest of the FBI.

                                                                                            Information obtained from a foreign government or international
                                                                                            organization where there is an agreement or understanding that the
                                                                                            information received will be treated confidentially.
TSCD0055   Elhady-FBITSC-   March        MOU between TSC and TSA      LEP                   The disclosure of this sensitive law enforcement information would
           PRIV004372-      2006              re: Screening                                 impede or impair the effectiveness of an investigative technique, method
           004377                                                                           or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                            investigation and/or an investigative interest of the FBI.

TSCD0056   Elhady-FBITSC-   June 2006    MOU between TSC and NSA      LEP, SSP, other       This document, in conjunction with other requested and/or available
           PRIV004378-                                                statutory privilege   information, includes a detailed discussion of watchlisting policies and
           004383                                                                           processes that would provide valuable insight to terrorist adversaries.

                                                                                            The disclosure of this sensitive law enforcement information would
                                                                                            impede or impair the effectiveness of an investigative technique, method
                                                                                            or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                            investigation and/or an investigative interest of the FBI.

                                                                                            The state secrets privilege protects matters that, if disclosed, would harm
                                                                                            national security, the nation’s defense capabilities, reveals intelligence
                                                                                            gathering methods, or disrupt relations with foreign governments.
TSCD0057   Elhady-FBITSC-   February      MOU between TSC and the     LEP
           PRIV004384-      2012          Department of Defense re:                         The disclosure of this sensitive law enforcement information would
           004399                            Information Sharing                            impede or impair the effectiveness of an investigative technique, method
                                                                                            or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                            investigation and/or an investigative interest of the FBI.




                                                                                                                                                                          19
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 60 of 76 PageID# 16558



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION          APPLICABLE      BASIS FOR CLAIMS
NUMBER     No               available)                                 PRIVILEGES
TSCD0058   Elhady-FBITSC-   December     Addendum B to the MOU         LEP             This document, in conjunction with other requested and/or available
           PRIV004400-      2006         between TSC and TSA re: Use                   information, includes a detailed discussion of watchlisting policies and
           004404                        of Terrorist Information                      processes that would provide valuable insight to terrorist adversaries.

                                                                                       The disclosure of this sensitive law enforcement information would
                                                                                       impede or impair the effectiveness of an investigative technique, method
                                                                                       or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                       investigation and/or an investigative interest of the FBI.

TSCD0059   Elhady-FBITSC-   July 19,       Interconnection Security    LEP, SSI        This document, in conjunction with other requested and/or available
           PRIV004405-      2005         Agreement between TSA and                     information, includes a detailed discussion of watchlisting policies and
           004412                                    TSC                               processes that would provide valuable insight to terrorist adversaries.

                                                                                       These documents contains Sensitive Security Information, pursuant to 49
                                                                                       U.S.C. § 114(r), including but not limited to information about
                                                                                       watchlisting; they will be referred to TSA for review, as appropriate.

                                                                                       The disclosure of this sensitive law enforcement information would
                                                                                       impede or impair the effectiveness of an investigative technique, method
                                                                                       or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                       investigation and/or an investigative interest of the FBI.

TSCD0060   Elhady-FBITSC-   September    MOU between TSC and the       LEP, SSP, OGA   This document, in conjunction with other requested and/or available
           PRIV004413-      2006         Overseas Private Investment                   information, includes watchlisting information that would provide valuable
           004418                         Corporation re: Terrorist                    insight to terrorist adversaries.
                                                 Screening
                                                                                       The disclosure of this sensitive law enforcement information would
                                                                                       impede or impair the effectiveness of an investigative technique, method
                                                                                       or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                       investigation and/or an investigative interest of the FBI.

                                                                                       The state secrets privilege protects matters that, if disclosed, would harm
                                                                                       national security, the nation’s defense capabilities, reveals intelligence
                                                                                       gathering methods, or disrupt relations with foreign governments.

                                                                                                                                                                     20
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 61 of 76 PageID# 16559



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION           APPLICABLE   BASIS FOR CLAIMS
NUMBER     No               available)                                  PRIVILEGES

TSCD0061   Elhady-FBITSC-   January       MOU between TSC and the       LEP, SSP     This document, in conjunction with other requested and/or available
           PRIV004419-      2006             Nuclear Regulatory                      information, includes watchlisting information that would provide valuable
           004424                          Commission re: Terrorist                  insight to terrorist adversaries.
                                                 Screening
                                                                                     The disclosure of this sensitive law enforcement information would
                                                                                     impede or impair the effectiveness of an investigative technique, method
                                                                                     or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                     investigation and/or an investigative interest of the FBI.

                                                                                     The state secrets privilege protects matters that, if disclosed, would harm
                                                                                     national security, the nation’s defense capabilities, reveals intelligence
                                                                                     gathering methods, or disrupt relations with foreign governments.

TSCD0062   Elhady-FBITSC-   October 2,    Letter from DHS to TSC re:    LEP, SSP     This document, in conjunction with other requested and/or available
           PRIV004425-      2014         agreement to the addition of                information, includes a detailed, comprehensive discussion of watchlisting
           004426                         Appendix to the WLS MOU.                   policies and processes that would provide valuable insight to terrorist
                                                                                     adversaries.

                                                                                     The disclosure of this sensitive law enforcement information would
                                                                                     impede or impair the effectiveness of an investigative technique, method
                                                                                     or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                     investigation and/or an investigative interest of the FBI.

                                                                                     The state secrets privilege protects matters that, if disclosed, would harm
                                                                                     national security, the nation’s defense capabilities, reveals intelligence
                                                                                     gathering methods, or disrupt relations with foreign governments.




                                                                                                                                                                   21
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 62 of 76 PageID# 16560



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION        APPLICABLE   BASIS FOR CLAIMS
NUMBER     No               available)                               PRIVILEGES
TSCD0063   Elhady-FBITSC-   May 12,      MOU between TSC and TSA     LEP          This document, in conjunction with other requested and/or available
           PRIV004427-      2006           re: Use of Terrorist                   information, includes a detailed discussion of watchlisting policies and
           004443                              Information                        processes that would provide valuable insight to terrorist adversaries.

                                                                                  The disclosure of this sensitive law enforcement information would
                                                                                  impede or impair the effectiveness of an investigative technique, method
                                                                                  or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                  investigation and/or an investigative interest of the FBI.




TSCD0064   Elhady-FBITSC-   February        Letter from TSC to DoD   LEP          The disclosure of this sensitive law enforcement information would
           PRIV004444-      25, 2005       component re: terrorism                impede or impair the effectiveness of an investigative technique, method
           004445                                  screening                      or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                  investigation and/or an investigative interest of the FBI.


TSCD0065   Elhady-FBITSC-                 An Updated Strategy for    LEP, SSP     This document, in conjunction with other requested and/or available
           PRIV004446-                    Comprehensive Terrorist-                information, includes a detailed, comprehensive discussion of watchlisting
           004488                            Related Screening                    and screening policies and processes that would provide valuable insight to
                                                Procedures                        terrorist adversaries.

                                                                                  The disclosure of this sensitive law enforcement information would
                                                                                  impede or impair the effectiveness of an investigative technique, method
                                                                                  or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                  investigation and/or an investigative interest of the FBI.

                                                                                  The state secrets privilege protects matters that, if disclosed, would harm
                                                                                  national security, the nation’s defense capabilities, reveals intelligence
                                                                                  gathering methods, or disrupt relations with foreign governments.




                                                                                                                                                                22
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 63 of 76 PageID# 16561



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION           APPLICABLE   BASIS FOR CLAIMS
NUMBER     No               available)                                  PRIVILEGES
TSCD0066   Elhady-FBITSC-   April 9,         TSA Aviation Security      LEP, SSI     This document includes a detailed discussion of watchlisting and screening
           PRIV004489-      2008         Directive No. SD 1544-01-20F                policies and processes that would provide valuable insight to terrorist
           004498                                                                    adversaries.

                                                                                     The disclosure of this sensitive law enforcement information would
                                                                                     impede or impair the effectiveness of an investigative technique, method
                                                                                     or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                     investigation and/or an investigative interest of the FBI.


                                                                                     These documents contains Sensitive Security Information, pursuant to 49
                                                                                     U.S.C. § 114(r), including but not limited to information about
                                                                                     watchlisting; they will be referred to TSA for review, as appropriate.
TSCD0067   Elhady-FBITSC-   July 2012       FBI TSC Privacy Impact      LEP, SSP     This document, in conjunction with other requested and/or available
           PRIV004499-                           Assessment                          information, includes a detailed discussion of watchlisting policies and
                                                                                     processes that would provide valuable insight to terrorist adversaries.
           004521
                                                                                     The disclosure of this sensitive law enforcement information would
                                                                                     impede or impair the effectiveness of an investigative technique, method
                                                                                     or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                     investigation and/or an investigative interest of the FBI.

                                                                                     The state secrets privilege protects matters that, if disclosed, would harm
                                                                                     national security, the nation’s defense capabilities, reveals intelligence
                                                                                     gathering methods, or disrupt relations with foreign governments.
TSCD0070   Elhady-FBITSC-   November     Memorandum of Agreement        LEP          This document includes watchlisting information that would provide
           PRIV004548-      2012          between TSA and the Port                   valuable insight to terrorist adversaries.
           004561                         Authority of NY and NJ re:
                                                   Vetting                           The disclosure of this sensitive law enforcement information would
                                                                                     impede or impair the effectiveness of an investigative technique, method
                                                                                     or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                     investigation and/or an investigative interest of the FBI.




                                                                                                                                                                   23
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 64 of 76 PageID# 16562



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION             APPLICABLE   BASIS FOR CLAIMS
NUMBER     No               available)                                    PRIVILEGES
TSCD0071   Elhady-FBITSC-   May 2009     DHS OIG – Role of the No Fly     SSI, LEP     This document contains Sensitive Security Information, pursuant to 49
           PRIV004562-                   and Selectee Lists in Securing                U.S.C. § 114(r), including but not limited to information about
           004626                            Commercial Aviation                       watchlisting; it will be referred to TSA for review, as appropriate.
                                                                                       The disclosure of this sensitive law enforcement information would
                                                                                       impede or impair the effectiveness of an investigative technique, method
                                                                                       or procedure and/or could cause harm to, impede, impair, or hinder an
                                                                                       investigation and/or an investigative interest of the FBI.




                                                                                                                                                                  24
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 65 of 76 PageID# 16563




                                  U.S. Customs and Border Protection Privilege Log
                                  Elhady, et al. v. Kable, et al. (16-cv-00375, E.D.Va)
                                                    January 4, 2018
    Bates No.         Date (if      Title or       Privilege and/or                Description of Withheld Information
                     available)   Description        Grounds for
                                                     Withholding
Elhady-CBP-000001-     N/A        TECS Records    Law-enforcement      TECS records containing information subject to the law‐
Elhady-CBP-000471                                  privilege, Third-   enforcement privilege: information relating to law‐
                                                    party privacy,     enforcement operations, methods, techniques, and
                                                  Sensitive Security   procedures (including inspection methods); and information
                                                     Information       which would reveal the nature, scope and focus of certain
                                                                       law‐enforcement processes, techniques and methods.
                                                                       Disclosure would allow persons to devise strategies designed
                                                                       to circumvent the law enforcement methods and
                                                                       procedures (including for examination and inspection)
                                                                       developed by CBP. Additional information subject to the
                                                                       law‐enforcement privilege: computer screen transaction,
                                                                       function and program codes; and information that would
                                                                       reveal the results of specific law‐enforcement database
                                                                       queries. Disclosure would enable an individual to improperly
                                                                       access the system, facilitate navigation, allow manipulation
                                                                       or deletion of data and interfere with enforcement
                                                                       proceedings.

                                                                       Information was withheld that implicated the privacy
                                                                       interests of non‐parties.

                                                                       These documents contain Sensitive Security Information,
                                                                       pursuant to 49 U.S.C. § 114(r), including but not limited to
                                                                       information about watchlisting; it will be referred to TSA for
                                                                       review, as appropriate.
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 66 of 76 PageID# 16564




                                  U.S. Customs and Border Protection Privilege Log
                                  Elhady, et al. v. Kable, et al. (16-cv-00375, E.D.Va)
                                                  February 12, 2018
    Bates No.         Date (if      Title or       Privilege and/or                Description of Withheld Information
                     available)   Description        Grounds for
                                                     Withholding
Elhady-CBP-000472-     N/A        TECS Records    Law-enforcement      TECS records containing information subject to the law‐
Elhady-CBP-000713                                  privilege, Third-   enforcement privilege: information relating to law‐
                                                    party privacy,     enforcement operations, methods, techniques, and
                                                  Sensitive Security   procedures (including inspection methods); and information
                                                     Information       which would reveal the nature, scope and focus of certain
                                                                       law‐enforcement processes, techniques and methods.
                                                                       Disclosure would allow persons to devise strategies designed
                                                                       to circumvent the law enforcement methods and
                                                                       procedures (including for examination and inspection)
                                                                       developed by CBP. Additional information subject to the
                                                                       law‐enforcement privilege: computer screen transaction,
                                                                       function and program codes; and information that would
                                                                       reveal the results of specific law‐enforcement database
                                                                       queries. Disclosure would enable an individual to improperly
                                                                       access the system, facilitate navigation, allow manipulation
                                                                       or deletion of data and interfere with enforcement
                                                                       proceedings.

                                                                       Information was withheld that implicated the privacy
                                                                       interests of non‐parties.

                                                                       These documents contain Sensitive Security Information,
                                                                       pursuant to 49 U.S.C. § 114(r), including but not limited to
                                                                       information about watchlisting; it will be referred to TSA for
                                                                       review, as appropriate.
           Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 67 of 76 PageID# 16565



Elhady-CBP-000714-   N/A      PNR Records    Law-enforcement      PNR records containing information subject to the law‐
Elhady-CBP-0001649                            privilege, Third-   enforcement privilege: information relating to law‐
                                               party privacy,     enforcement operations, methods, techniques, and
                                                  Business        procedures (including inspection methods); and information
                                                Confidential      which would reveal the nature, scope and focus of certain
                                               Information,       law‐enforcement processes, techniques and methods.
                                             Sensitive Security   Disclosure would allow persons to devise strategies designed
                                                Information       to circumvent the law enforcement methods and
                                                                  procedures (including for examination and inspection)
                                                                  developed by CBP.

                                                                  Information was withheld that implicated the privacy
                                                                  interests of non‐parties.

                                                                  Information was withheld that implicated the business
                                                                  confidential information and/or trade secrets of non-parties.

                                                                  These documents contain Sensitive Security Information,
                                                                  pursuant to 49 U.S.C. § 114(r), including but not limited to
                                                                  information about watchlisting; it will be referred to TSA for
                                                                  review, as appropriate.
Elhady-CBP-001650-   N/A      TECS Records   Law-enforcement      TECS records containing information subject to the law‐
Elhady-CBP-002452                             privilege, Third-   enforcement privilege: information relating to law‐
                                               party privacy,     enforcement operations, methods, techniques, and
                                             Sensitive Security   procedures (including inspection methods); and information
                                                Information       which would reveal the nature, scope and focus of certain
                                                                  law‐enforcement processes, techniques and methods.
                                                                  Disclosure would allow persons to devise strategies designed
                                                                  to circumvent the law enforcement methods and
                                                                  procedures (including for examination and inspection)
                                                                  developed by CBP. Additional information subject to the
                                                                  law‐enforcement privilege: computer screen transaction,
                                                                  function and program codes; and information that would
                                                                  reveal the results of specific law‐enforcement database
Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 68 of 76 PageID# 16566



                                                queries. Disclosure would enable an individual to improperly
                                                access the system, facilitate navigation, allow manipulation
                                                or deletion of data and interfere with enforcement
                                                proceedings.

                                                Information was withheld that implicated the privacy
                                                interests of non‐parties.

                                                These documents contain Sensitive Security Information,
                                                pursuant to 49 U.S.C. § 114(r), including but not limited to
                                                information about watchlisting; it will be referred to TSA for
                                                review, as appropriate.
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 69 of 76 PageID# 16567




                                                                FBI/TSC PRIVILEGE LOG
                                                        ANAS ELHADY ET AL. v. KABLE, et al.,
                                                          CIVIL ACTION NO. 16-375 (E.D. VA.)


DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION       APPLICABLE     BASIS FOR CLAIMS
NUMBER     No               available)                              PRIVILEGES
TSCE0001   Elhady-FBITSC-   12/8/2017    2018 Watchlist Submission LEP, SSI        The disclosure of this sensitive law enforcement information would
           PRIV004627                            Job Aid                           impede or impair the effectiveness of an investigative technique,
                                                                                   method or procedure and/or could cause harm to, impede, impair, or
                                                                                   hinder an investigation and/or an investigative interest of the FBI.

                                                                                   This document contains Sensitive Security Information, pursuant to
                                                                                   49 U.S.C. § 114(r), including but not limited to information about
                                                                                   watchlisting; it will be referred to TSA for review, as appropriate.
TSCE0002   Elhady-FBITSC-                Watchlist Submission Form LEP, SSI, SSP   This document includes a detailed, comprehensive discussion of
           PRIV004628-                          User Guide                         watchlisting policies and processes that would provide valuable
           Elhady-FBITSC-                                                          insight to terrorist adversaries.
           PRIV004668
                                                                                   The disclosure of this sensitive law enforcement information would
                                                                                   impede or impair the effectiveness of an investigative technique,
                                                                                   method or procedure and/or could cause harm to, impede, impair, or
                                                                                   hinder an investigation and/or an investigative interest of the FBI.

                                                                                   This document contains Sensitive Security Information, pursuant to
                                                                                   49 U.S.C. § 114(r), including but not limited to information about
                                                                                   watchlisting; it will be referred to TSA for review, as appropriate.

                                                                                   This document contains information that is subject to an assertion of
                                                                                   the state secrets privilege because its disclosure reasonably could be
                                                                                   expected to harm national security, including by harming the

                                                                                                                                                            1
                              Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 70 of 76 PageID# 16568



DOCUMENT   Bates            DATE (if     TITLE OR DESCRIPTION       APPLICABLE         BASIS FOR CLAIMS
NUMBER     No               available)                              PRIVILEGES
                                                                                       Government’s ability to detect and prevent terrorist attacks,
                                                                                       revealing intelligence sources and methods, and/or disrupting
                                                                                       relations with foreign governments.
TSCE0003   Elhady-FBITSC-   12/8/2017 Watchlist Submission Form LEP, SSI               The disclosure of this sensitive law enforcement information would
           PRIV004669-                           FAQ                                   impede or impair the effectiveness of an investigative technique,
           Elhady-FBITSC-                                                              method or procedure and/or could cause harm to, impede, impair, or
           PRIV004678                                                                  hinder an investigation and/or an investigative interest of the FBI.

                                                                                       This document contains Sensitive Security Information, pursuant to
                                                                                       49 U.S.C. § 114(r), including but not limited to information about
                                                                                       watchlisting; it will be referred to TSA for review, as appropriate.
TSCE0004   Elhady-FBITSC-                TREX Training Powerpoint   Classified, SSP,   This document contains information that is subject to an assertion of
           PRIV004679-                                              LEP, SSI           the state secrets privilege because its disclosure reasonably could be
           Elhady-FBITSC-                                                              expected to harm national security, including by harming the
           PRIV004696                                                                  Government’s ability to detect and prevent terrorist attacks,
                                                                                       revealing intelligence sources and methods, and/or disrupting
                                                                                       relations with foreign governments.

                                                                                       The disclosure of this sensitive law enforcement information would
                                                                                       impede or impair the effectiveness of an investigative technique,
                                                                                       method or procedure and/or could cause harm to, impede, impair, or
                                                                                       hinder an investigation and/or an investigative interest of the FBI.

                                                                                       This document contains Sensitive Security Information, pursuant to
                                                                                       49 U.S.C. § 114(r), including but not limited to information about
                                                                                       watchlisting; it will be referred to TSA for review, as appropriate.




                                                                                                                                                                2
          Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 71 of 76 PageID# 16569




                  Department of Homeland Security Traveler Redress Inquiry Program Privilege Log
                                   Elhady, et al. v. Kable, et al. (16-cv-00375, E.D.Va)
                                                     February 23, 2018
   Bates No.           Date (if      Title or        Privilege and/or                 Description of Withheld Information
                      available)   Description         Grounds for
                                                       Withholding
Elhady-DHSTRIP-         N/A         DHS TRIP        Sensitive Security    These documents contain Sensitive Security Information
000001-Elhady-                     redress files    Information, Law-     (“SSI”) under 49 U.S.C. § 114(r) and 49 C.F.R. part 1520. The
DHSTRIP-000909                                         enforcement        SSI includes, but is not limited to, information that if
                                                          privilege,      released would indicate whether or not the plaintiff was on
                                                   Deliberative Process   a watchlist used by TSA for passenger pre-board screening.
                                                    Privilege, Attorney
                                                     Client Privilege,    These documents contain information subject to the law‐
                                                      Work Product        enforcement privilege, including but not limited to
                                                     Doctrine, Privacy    information relating to law‐enforcement operations,
                                                     Act, Third-party     methods, techniques, and procedures; and information
                                                           privacy        which would reveal the nature, scope and focus of certain
                                                                          law‐enforcement processes, techniques and methods.
                                                                          Disclosure would allow persons to devise strategies designed
                                                                          to circumvent law enforcement methods and procedures.
                                                                          Additional information subject to the law‐enforcement
                                                                          privilege includes function and program codes and
                                                                          information that would reveal the results of specific law‐
                                                                          enforcement database queries. Disclosure would enable an
                                                                          individual to improperly access the system, facilitate
                                                                          navigation, and allow manipulation or deletion of data and
                                                                          interfere with enforcement proceedings.

                                                                          These documents contain predecisional policy
                                                                          recommendations and legal advice, the disclosure of which
                                                                          would divulge opinions, recommendations, and advice
          Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 72 of 76 PageID# 16570



                                                                     generated in the decision-making process of the
                                                                     government.

                                                                     Information was withheld that concerns irrelevant
                                                                     government employees and that implicated the privacy
                                                                     interests of non‐parties.

Elhady-DHSTRIP-   2015-2018   Monthly Error     Sensitive Security   The reports contain personally identifying information
000910-Elhady-                  Reports       Information, Privacy   and/or other private personnel information about irrelevant
DHSTRIP-001374                                   Act, Third-Party    government officials and non-parties.
                                                      Privacy
                                                                     The reports contain Sensitive Security Information (“SSI”)
                                                                     under 49 U.S.C. § 114(r) and 49 C.F.R. part 1520.
                             Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 73 of 76 PageID# 16571




                                                                FBI/TSC PRIVILEGE LOG
                                                        ANAS ELHADY ET AL. v. KABLE, et al.,
                                                          CIVIL ACTION NO. 16-375 (E.D. VA.)
                                                                            May 29, 2018


DOCUMENT   Bates         DATE (if     TITLE OR DESCRIPTION              APPLICABLE    BASIS FOR CLAIMS
NUMBER     No            available)                                     PRIVILEGES
TSCF0001   Elhady-       11/25/2015   TSC – Redress Program Standard    LEP, SSI      This document includes information that would provide valuable
           FBITSC-                     Operating Procedure (Effective                 insight to terrorist adversaries.
           PRIV004627-                            Version)
           PRIV004658                                                                 The disclosure of this sensitive law enforcement information
                                          (Update for TSCA0014)                       would impede or impair the effectiveness of an investigative
                                                                                      technique, method or procedure and/or could cause harm to,
                                                                                      impede, impair, or hinder an investigation and/or an
                                                                                      investigative interest of the FBI.

                                                                                      This document contains information subject to the protections of
                                                                                      Sensitive Security Information, pursuant to 49
                                                                                      U.S.C. § 114(r), including but not limited to security information
                                                                                      related to watchlisting procedures; it will be referred to TSA for
                                                                                      review, as appropriate.
TSCF0002   Elhady-                    Flowchart: Nomination Priority    LEP, SSI      This document includes information that would provide valuable
           FBITSC-                       Standard Model (Effective                    insight to terrorist adversaries.
           PRIV004659                            Version)
                                                                                      The disclosure of this sensitive law enforcement information
                                          (Update for TSCD0009)                       would impede or impair the effectiveness of an investigative
                                                                                      technique, method or procedure and/or could cause harm to,
                                                                                      impede, impair, or hinder an investigation and/or an
                                                                                      investigative interest of the FBI.

                                                                                                                                                           1
                        Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 74 of 76 PageID# 16572



DOCUMENT   Bates   DATE (if     TITLE OR DESCRIPTION    APPLICABLE     BASIS FOR CLAIMS
NUMBER     No      available)                           PRIVILEGES
                                                                       This document contains information subject to the protections of
                                                                       Sensitive Security Information, pursuant to 49
                                                                       U.S.C. § 114(r), including but not limited to security information
                                                                       related to watchlisting procedures; it will be referred to TSA for
                                                                       review, as appropriate.




                                                                                                                                            2
                               Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 75 of 76 PageID# 16573




                                                               FBI/TSC PRIVILEGE LOG
                                                        ANAS ELHADY ET AL. v. KABLE, et al.,
                                                          CIVIL ACTION NO. 16-375 (E.D. VA.)
                                                                        July 13, 2018


DOCUMENT   Bates          DATE (if     TITLE OR DESCRIPTION          APPLICABLE    BASIS FOR CLAIMS
NUMBER     No             available)                                 PRIVILEGES
TSCH0001   Elhady-        12/4/2014    “TSC NDIU Implementation of   LEP, PII      This document includes information that would provide valuable
           FBITSC-                     TSDB USPER Six Month Timer”                 insight to terrorist adversaries.
           PRIV004659 -
           004660                                                                  The disclosure of this sensitive law enforcement information
                                                                                   would impede or impair the effectiveness of an investigative
                                                                                   technique, method or procedure, could cause harm to, impede,
                                                                                   impair, or hinder an investigation and/or an investigative interest
                                                                                   of the FBI, and/or would reveal administratively designated FBI
                                                                                   file numbers, which represent individuals or matters which are
                                                                                   not the subject of this case.

                                                                                   This document includes personal identifying information related
                                                                                   to law enforcement personnel, the disclosure of which would be
                                                                                   an unwarranted invasion of privacy and which is routinely
                                                                                   guarded for security reasons.




                                                                                                                                                         1
                               Case 1:16-cv-00375-AJT-JFA Document 314-1 Filed 03/26/19 Page 76 of 76 PageID# 16574




                                                                FBI/TSC PRIVILEGE LOG
                                                         ANAS ELHADY ET AL. v. KABLE, et al.,
                                                          CIVIL ACTION NO. 16-375 (E.D. VA.)
                                                                      March 22, 2019


DOCUMENT   Bates          DATE (if     TITLE OR DESCRIPTION         APPLICABLE   BASIS FOR CLAIMS
NUMBER     No             available)                                PRIVILEGES
TSCF0003   Elhady-        3/19/19      Watchlisting Guidance 2018   LEP, SSI      This document includes a detailed, comprehensive discussion of
           FBITSC-                                                                watchlisting policies and processes that would provide valuable
           PRIV004833 –                                                           insight to terrorist adversaries.
           Elhady-
           FBITSC-                                                                The disclosure of this sensitive law enforcement information would
           PRIV004983                                                             impede or impair the effectiveness of an investigative technique,
                                                                                  method or procedure and/or could cause harm to, impede, impair, or
                                                                                  hinder an investigation and/or an investigative interest of the FBI.

                                                                                  This document contains information subject to the protections
                                                                                  of Sensitive Security Information, pursuant to 49 U.S.C.
                                                                                  114(r), including but not limited to security information
                                                                                  related to security screening and/or watchlisting procedures; it
                                                                                  will be referred to TSA for review, as appropriate.




                                                                                                                                                         1
